Exhibit 10.1
EXECUTION COPY
Published CUSIP Number: 88710GAA8
THIRD AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
Dated as of April 26, 2011
among
THE TIMBERLAND COMPANY
THE LENDERS LISTED ON SCHEDULE 1 HERETO
BANK OF AMERICA, N.A., as Administrative Agent
with
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Lead Arranger and Sole
Book Manager
and
JPMORGAN CHASE BANK, N.A., as Syndication Agent
and
WELLS FARGO BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION, and
HSBC BANK USA, NATIONAL ASSOCIATION, as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS AND RULES OF INTERPRETATION
    1  
1.1. Definitions
    1  
1.2. Rules of Interpretation
    22  
1.3. Additional Alternative Currencies
    24  
1.4. Change of Currency
    24  
1.5. Exchange Rates; Currency Equivalents
    25  
1.6. Times of Day
    25  
1.7. Letter of Credit Amounts
    25  
1.8. Changes in GAAP
    25  
2. THE REVOLVING CREDIT FACILITY
    26  
2.1. Commitment to Lend
    26  
2.2. Facility Fee
    26  
2.3. Change of Total Commitment
    26  
2.4. Loan Account
    27  
2.5. Interest on Revolving Credit Loans
    27  
2.6. Requests for Revolving Credit Loans
    28  
2.7. Conversion Options
    28  
2.8. Funds for Revolving Credit Loans
    30  
2.9. Failure to Satisfy Conditions Precedent
    31  
2.10. Funding Source
    31  
2.11. Optional Prepayments
    31  
2.12. Mandatory Repayments
    32  
2.13. Defaulting Lenders
    32  
2.14. Cash Collateral
    34  
3. THE SWING LINE
    35  
3.1. The Swing Line
    35  
3.2. Borrowing Procedures
    36  
3.3. Refinancing of Swing Line Loans
    37  
3.4. Repayment of Participations
    38  
3.5. Interest for Account of Swing Line Lender
    38  
3.6. Payments Directly to Swing Line Lender
    38  
4. LETTERS OF CREDIT
    38  
4.1. Letter of Credit Commitments
    38  
4.2. Drawings and Reimbursements; Funding of Participations
    42  
4.3. Repayment of Participations
    44  
4.4. Obligations Absolute
    45  
4.5. Reliance by Issuer
    46  
4.6. Letter of Credit Fees
    46  
4.7. Letters of Credit Issued for Subsidiaries
    47  
4.8. Conflict with Issuer Documents
    47  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
4.9. Role of Fronting Bank
    47  
5. CERTAIN GENERAL PROVISIONS
    48  
5.1. Closing Fees
    48  
5.2. Administrative Agency Fee
    48  
5.3. Funds for Payments
    48  
5.4. Computations
    52  
5.5. Inability to Determine Eurodollar Rate
    52  
5.6. Illegality
    52  
5.7. Increased Costs; Mitigation Obligations
    53  
5.8. Indemnity
    55  
5.9. Interest After Default
    55  
5.10. Replacement of Lenders
    55  
6. REPRESENTATIONS AND WARRANTIES
    56  
6.1. Corporate Authority
    56  
6.2. Governmental Approvals; Other Consents
    57  
6.3. Financial Statements
    57  
6.4. No Material Adverse Changes, etc
    57  
6.5. Franchises, Patents, Copyrights, etc
    57  
6.6. Litigation
    57  
6.7. Compliance with Other Instruments, Laws, etc
    58  
6.8. Tax Status
    58  
6.9. No Event of Default
    58  
6.10. Holding Company and Investment Company Acts; Margin Regulations
    58  
6.11. ERISA Compliance
    58  
6.12. Environmental Compliance
    59  
6.13. Subsidiaries, etc
    60  
6.14. Disclosure
    60  
6.15. Foreign Assets Control Regulations, Etc
    60  
7. AFFIRMATIVE COVENANTS
    60  
7.1. Punctual Payment
    60  
7.2. Records and Accounts
    60  
7.3. Financial Statements, Certificates and Information
    61  
7.4. Notices
    63  
7.5. Legal Existence; Maintenance of Properties
    63  
7.6. Insurance
    63  
7.7. Taxes
    63  
7.8. Inspection of Properties and Books, etc
    64  
7.9. Compliance with Laws, Contracts, Licenses, and Permits
    64  
7.10. Use of Proceeds and Margin Stock
    64  
7.11. Further Assurances
    65  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
7.12. Pari Passu
    65  
8. CERTAIN NEGATIVE COVENANTS
    65  
8.1. Restrictions on Indebtedness
    65  
8.2. Restrictions on Liens
    66  
8.3. Restrictions on Investments
    67  
8.4. Restricted Payments
    68  
8.5. Merger, Consolidation, Disposition of Assets, and Fundamental Changes
    68  
8.6. Derivative Transactions
    70  
8.7. Business Activities
    70  
8.8. Fiscal Year
    70  
8.9. Transactions with Affiliates
    70  
9. FINANCIAL COVENANTS
    71  
9.1. Fixed Charge Coverage Ratio
    71  
9.2. Leverage Ratio
    71  
10. CLOSING CONDITIONS
    71  
10.1. Loan Documents
    71  
10.2. Certified Copies of Governing Documents
    71  
10.3. Corporate or Other Action
    71  
10.4. Incumbency Certificate
    71  
10.5. Compliance Certificate
    72  
10.6. Opinion of Counsel
    72  
10.7. Repayment of Loans and Fees under Existing Credit Agreement
    72  
10.8. Payment of Fees
    72  
11. CONDITIONS TO ALL BORROWINGS
    72  
11.1. Representations True; No Event of Default
    72  
11.2. No Legal Impediment
    73  
11.3. Proceedings and Documents
    73  
11.4. Alternative Currency
    73  
12. EVENTS OF DEFAULT; ACCELERATION; ETC
    73  
12.1. Events of Default and Acceleration
    73  
12.2. Termination of Commitments
    75  
12.3. Remedies
    75  
13. THE ADMINISTRATIVE AGENT
    76  
13.1. Appointment and Authority
    76  
13.2. Rights as a Lender
    76  
13.3. Exculpatory Provisions
    76  
13.4. Reliance by Administrative Agent
    77  
13.5. Delegation of Duties
    77  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
13.6. Payments
    78  
13.7. Purchasers of Letter of Credit Participations
    78  
13.8. Indemnity
    78  
13.9. Non-Reliance on Administrative Agent and Other Lenders
    78  
13.10. Resignation of Administrative Agent
    79  
13.11. Administrative Agent May File Proofs of Claim
    80  
13.12. Notification of Defaults and Events of Default
    80  
13.13. No Other Duties, Etc
    81  
14. ASSIGNMENT AND PARTICIPATION
    81  
14.1. Conditions to Assignment Generally
    81  
14.2. Assignments by Lenders
    81  
14.3. Register
    83  
14.4. Participations
    84  
14.5. Limitations upon Participant Rights
    84  
14.6. Certain Pledges
    84  
14.7. Electronic Execution of Assignments
    84  
14.8. Special Purpose Funding Vehicles
    85  
14.9. Resignation as Fronting Bank or Swing Line Lender after Assignment
    85  
15. PROVISIONS OF GENERAL APPLICATIONS
    86  
15.1. Setoff
    86  
15.2. Expenses
    87  
15.3. Indemnification
    88  
15.4. Treatment of Certain Information; Confidentiality
    88  
15.5. Survival of Covenants, Etc
    89  
15.6. Notices
    89  
15.7. Governing Law
    91  
15.8. Headings
    92  
15.9. Counterparts
    92  
15.10. Entire Agreement, Etc
    92  
15.11. Waiver of Jury Trial
    92  
15.12. Consents, Amendments, Waivers, Etc
    93  
15.13. No Advisory or Fiduciary Responsibility
    94  
15.14. USA PATRIOT Act Notice
    95  
15.15. Severability
    95  
15.16. Payments Set Aside
    95  
15.17. Existing Credit Agreement Amended and Restated
    95  

iv



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  Form of Loan Request
Exhibit B
  Form of Swing Line Loan Request
Exhibit C
  Form of Compliance Certificate
Exhibit D
  Form of Assignment and Acceptance
Exhibit E
  Form of Note

Schedules

     
Schedule 1
  Lenders and Commitments
Schedule 1-A
  Existing Letters of Credit
Schedule 6.6
  Litigation
Schedule 6.11.4
  ERISA Compliance
Schedule 6.13
  Existing Subsidiaries
Schedule 8.2
  Existing Liens
Schedule 15.6
  Administrative Agent’s Office

v



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
     This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of
April 26, 2011 by and among THE TIMBERLAND COMPANY (the “Borrower”), a Delaware
corporation having its principal place of business at 200 Domain Drive,
Stratham, NH 03885, and BANK OF AMERICA, N.A., a national banking association,
and the other lending institutions listed on Schedule 1 hereto and BANK OF
AMERICA, N.A., as administrative agent for itself and such other lending
institutions.
     WHEREAS, the Borrower, certain of the lenders thereto and the
Administrative Agent entered into a Second Amended and Restated Revolving Credit
Agreement dated as of June 2, 2006 (the “Existing Credit Agreement”);
     WHEREAS, the Lenders and the Administrative Agent have agreed with the
Borrower to amend and restate the Existing Credit Agreement;
     NOW, THEREFORE, the Borrower, the Lenders and the Administrative Agent
agree that as of the Closing Date (as defined below) the Existing Credit
Agreement is amended and restated in its entirety as follows:
1. DEFINITIONS AND RULES OF INTERPRETATION.
     1.1. Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Credit Agreement referred to
below:
     Adjustment Date. With respect to any quarter, the last Business Day of the
month in which the Administrative Agent’s receipt of the Compliance Certificate
required to be delivered pursuant to §7.3(c) for such quarter; provided,
however, that in the event that the Borrower fails to deliver any Compliance
Certificate to the Administrative Agent within the time period set forth in
§7.3(c), the Adjustment Date shall be the last Business Day of the month in
which such Compliance Certificate was required to be delivered pursuant to
§7.3(c).
     Administrative Agent. Bank of America, N.A., acting as administrative agent
for the Lenders and each other Person appointed as the successor Administrative
Agent in accordance with §13.10.
     Administrative Agency Fee. See §5.2.
     Administrative Agent’s Office. The Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 15.6, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
     Administrative Agent’s Special Counsel. Bingham McCutchen LLP or such other
counsel as may be approved by the Administrative Agent.
     Administrative Questionnaire. An Administrative Questionnaire in a form
supplied by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     Affected Lender. See §5.10.
     Affiliate. Any Person that would be considered to be an affiliate of any
other Person under Rule 144(a) of the Rules and Regulations of the Securities
and Exchange Commission, as in effect on the date hereof, if such other Person
were issuing securities.
     Agent Parties. See §15.6.3.
     Alternative Currency. Each of Euro, Sterling, Yen, Swiss Franc, Hong Kong
Dollars, Canadian Dollars, Singapore Dollars, Swedish Krone, Norwegian Krone,
Danish Krone, Australian Dollars, New Zealand Dollars, Thai Baht, India Rupee
and each other currency (other than Dollars) that is approved in accordance with
§1.3.
     Alternative Currency Equivalent. At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Fronting
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
     Applicable Margin. For each period commencing on an Adjustment Date through
the date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin shall be the applicable margin set forth below
with respect to the Fixed Charge Coverage Ratio, as determined for the Reference
Period of the Borrower and its Subsidiaries ending on the fiscal quarter ended
immediately prior to the applicable Rate Adjustment Period.

                                                                      Applicable
Margin                             Fixed Charge           for Eurodollar Rate  
  Applicable Margin     Standby Letter of     Documentary Letter   Level    
Coverage Ratio   Facility Fee     Loans     for Base Rate Loans     Credit Fee  
  of Credit Fee   I  
Greater than or equal to 7.00
    0.125 %     0.875 %     0 %     0.875 %     0.4375 % II  
Greater than or equal to 6.00 but less than 7.00
    0.150 %     0.975 %     0 %     0.975 %     0.4875 % III  
Greater than or equal to 5.00 but less than 6.00
    0.175 %     1.075 %     0.075 %     1.075 %     0.5375 % IV  
Greater than or equal to 4.00 but less than 5.00
    0.200 %     1.175 %     0.175 %     1.175 %     0.5875 % V  
Greater than or equal to 3.00 but less than 4.00
    0.225 %     1.275 %     0.275 %     1.275 %     0.6375 % VI  
Less than 3.00
    0.250 %     1.750 %     0.750 %     1.750 %     0.8750 %

- 2 -



--------------------------------------------------------------------------------



 



     Initially, the Applicable Margin shall be set at Level V above until the
date immediately preceding the Adjustment Date following the required delivery
date of the Compliance Certificate to be delivered for the fiscal quarter ending
March 31, 2011. Notwithstanding the foregoing, (a) for the Revolving Credit
Loans outstanding, Standby Letter of Credit Fees, Documentary Letter of Credit
Fees and the Facility Fee, the Applicable Margin shall be based on the
Compliance Certificate for the fiscal quarter most recently ended, and (b) if
the Borrower fails to deliver any Compliance Certificate pursuant to §7.3(c)
hereof then, for the period commencing on the next Adjustment Date to occur
subsequent to such failure through the date immediately following the date on
which such Compliance Certificate is delivered, the Applicable Margin shall be
the Applicable Margin set forth in Level VI above.
     Applicable Time. With respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Fronting Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
     Approved Fund. Any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     Asset Sale. Any one or series of related transactions, except for sales of
inventory in the ordinary course of business consistent with past practices, in
which the Borrower or any of its Subsidiaries conveys, sells or otherwise
disposes of any of its properties, businesses or assets (including the sale or
issuance of capital stock of any Subsidiary other than to the Borrower or any
Subsidiary of the Borrower) whether owned on the Closing Date or thereafter
acquired.
     Assignee Group. Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
     Assignment and Acceptance. An assignment and acceptance entered into by the
parties to each assignment (with the consent of any party whose consent is
required by §14.2) and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
     Assignment Fee. See §14.2.4.
     Australian Dollar or A$. The lawful currency of Australia.
     Auto-Extension Letter of Credit. See §4.1.2(c)

- 3 -



--------------------------------------------------------------------------------



 



     Balance Sheet Date. December 31, 2010.
     Bank of America. Bank of America, N.A. and its successors.
     Base Rate. For any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate for a one month Interest Period plus
1%. The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
     Base Rate Loans. Revolving Credit Loans bearing interest calculated by
reference to the Base Rate.
     Borrowed Money Indebtedness. Any of (a) the indebtedness of the Borrower
and its Subsidiaries, on a consolidated basis, relating to (i) the borrowing of
money or the obtaining of credit, including the issuance of notes or bonds, but
excluding the outstanding amount of any undrawn documentary letters of credit,
(ii) standby letters of credit or banker’s acceptances or similar facilities,
(iii) the deferred purchase price of assets (other than trade payables incurred
in the ordinary course of business), (iv) in respect of any Synthetic Leases or
any Capitalized Leases, and (b) Guarantees of indebtedness of the type referred
to in clause (a) of this definition of another Person (provided that inclusion
of the same does not result in double counting of indebtedness already included
under clause (a)), and any payment guarantees of other obligations of the
Borrower’s Subsidiaries (other than with respect to foreign exchange
facilities).
     Borrower. As defined in the preamble hereto.
     Borrower Materials. See §7.3.
     Business Day. Any day on which banking institutions in New York, New York,
are open for the transaction of banking business and, in the case of Eurodollar
Rate Loans, also a day which is a Eurodollar Business Day.
     Canadian Dollar or Can$. The lawful currency of Canada.
     Capitalized Leases. Leases under which the Borrower or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.
     Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

- 4 -



--------------------------------------------------------------------------------



 



     Cash Collateralize. To pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Fronting Bank
or Swing Line Lender (as applicable) and the Lenders, as collateral for the
Maximum Drawing Amount and Unpaid Reimbursement Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the Fronting Bank or Swing Line Lender benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) the Fronting Bank or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
     Change in Law. The occurrence, after the date of this Credit Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law, but if not having the force of law, as
based on the Administrative Agent’s reasonable belief that such request,
guideline or directive is consistent with prudent practice in the financial
services industry at that time) by any Governmental Authority; provided,
however, that notwithstanding anything herein to the contrary, any enaction,
adoption, implementation, imposition or interpretation after the Closing Date of
any requests, guidelines and directions issued or implemented in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel III,
shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, or issued.
     Change of Control. Either (a) an event or series of events by which any
person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934) (other than Sidney W. Swartz, his heirs or any
trusts created by or for any of the foregoing, the Swartz Family Charitable
Trust, The Sidney W. Swartz 1982 Family Trust, The Swartz Foundation, The Sidney
and Judith Swartz Charitable Remainder Unitrust, and The Swartz Family
Investments L.L.C.) shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the Securities and Exchange Commission under said
Act), directly or indirectly, of fifty one percent (51%) or more of the voting
power to elect a majority of the Board of Directors of the Borrower; or
(b) during any period of twelve (12) consecutive calendar months, individuals
who were directors of the Borrower on the first day of such period shall cease
to constitute a majority of the board of directors of the Borrower other than by
voluntary resignation, death or retirement.
     Closing Date. The first date on which the conditions set forth in §10 have
been satisfied.
     Closing Fee. See §5.1.
     Co-Documentation Agents. Wells Fargo Bank, N.A., U.S. Bank National
Association and HSBC Bank USA, National Association.
     Code. The Internal Revenue Code of 1986.

- 5 -



--------------------------------------------------------------------------------



 



     Commitment. With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender’s commitment to make Revolving Credit Loans
to, and to participate in the issuance, extension, amendment and renewal of
Letters of Credit for the account of, the Borrower, as the same may be increased
or reduced from time to time pursuant to the terms hereof; or if such commitment
is terminated pursuant to the provisions hereof, zero.
     Commitment Percentage. With respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitment
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in §2.13. If the commitment(s) of each Lender to make Loans and the
obligation of the Fronting Bank to issue Letters of Credit have been terminated
pursuant to §12.2 or if the Total Commitment has expired, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Commitment Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 1 or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as applicable.
     Committed Borrowing. A borrowing consisting of simultaneous Revolving
Credit Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Lenders pursuant to §2.
     Compliance Certificate. See §7.3(c).
     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.
     Consolidated EBITDA. With respect to any fiscal period, an amount equal to
the sum of (a) consolidated earnings (or losses) from the operations of the
Borrower and its Subsidiaries for such fiscal period, after all operating
expenses and other proper charges but before payment or provision for any income
taxes or interest expenses for such fiscal period, plus (b) in each case to the
extent deducted in the calculation of consolidated earnings (or loss) from the
operations of the Borrower and its Subsidiaries for such fiscal period and
without duplication (i) depreciation and amortization for such period,
(ii) expenses, not to exceed $15,000,000 in the aggregate, deducted in such
period resulting from the issuance of Capital Stock permitted hereunder,
provided that such expenses are and will be non-cash items in the period when
taken and in all later fiscal periods and (iii) non-cash writedowns of goodwill
and other intangibles, such writedowns not to exceed $30,000,000 in the
aggregate, all as determined in accordance with GAAP.
     Consolidated Net Income (or Deficit). The consolidated net income (or
deficit) of the Borrower and its Subsidiaries, after deduction of all expenses,
taxes, and other proper charges, determined in accordance with GAAP.
     Consolidated Rental Expense. All obligations of the Borrower or any of its
Subsidiaries under any rental agreements or leases of property, other than
(a) obligations that can be terminated by the giving of notice without liability
to the Borrower or such Subsidiary in excess

- 6 -



--------------------------------------------------------------------------------



 



of the liability for rent due as of the date on which such notice is given and
under which no penalty or premium is paid as a result of any such termination,
and (b) obligations in respect of Capitalized Leases and Synthetic Leases.
     Consolidated Total Assets. All assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.
     Consolidated Total Funded Debt. With respect to the Borrower and its
Subsidiaries, the aggregate amount of Borrowed Money Indebtedness of the
Borrower and its Subsidiaries.
     Consolidated Total Interest Expense. For any period, the aggregate amount
of interest required to be paid or accrued by the Borrower and its Subsidiaries
during such period on all indebtedness of the Borrower and its Subsidiaries
outstanding during all or any part of such period in accordance with GAAP
(including payments consisting of interest in respect of any Capitalized Lease
or any Synthetic Lease).
     Conversion Request. A notice given by the Borrower to the Administrative
Agent of the Borrower’s election to convert or continue a Loan in accordance
with §2.7.
     Credit Agreement. This Third Amended and Restated Revolving Credit
Agreement, including the Schedules and Exhibits hereto, as originally executed,
or if this Third Amended and Restated Revolving Credit Agreement is further
amended, varied or supplemented from time to time, as so amended, varied or
supplemented.
     Danish Krone or DKr. The lawful currency of Denmark.
     Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     Default. Any event described in §12.1 (other than an event described in
§12.1(d)) which would constitute, after the giving of notice or the lapse of
time required pursuant to such §12.1, an Event of Default.
     Defaulting Lender. Subject to §2.13(b), any Lender that, as determined by
the Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower,
the Administrative Agent or any Lender that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization

- 7 -



--------------------------------------------------------------------------------



 



or liquidation of its business or a custodian appointed for it, or (iii) taken
any action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
     Derivative Transactions. Every obligation of the Borrower or any of its
Subsidiaries under any forward contract, futures contract, swap, option or other
financing agreement or arrangement (including, without limitation, caps, floors,
collars and similar agreements), the value of which is dependent upon interest
rates, currency exchange rates, commodities or other indices.
     Distribution. (a) The declaration or payment by the Borrower of any
dividend on or in respect of any shares of any class of Capital Stock of the
Borrower, other than dividends payable solely in shares of common stock of the
Borrower or stock splits; (b) the purchase (including purchases related to the
Borrower’s employee stock purchase plans and stock option plans), redemption,
defeasance, retirement or other acquisition by the Borrower of any shares of any
class of Capital Stock of the Borrower, directly or indirectly through a
Subsidiary of the Borrower or otherwise (including the setting apart of assets
for a sinking or other analogous fund to be used for such purpose), other than
any such purchase, redemption or acquisition in exchange for shares of common
stock of the Borrower; or (c) the return of capital by the Borrower to its
shareholders as such.
     Documentary Letter of Credit Fee. See §4.6.
     Dollars or $. Dollars in lawful currency of the United States of America.
     Dollar Equivalent. At any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the Fronting Bank, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.
     Domestic Lending Office. Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
     Drawdown Date. The date on which any Loan is made or is to be made, and the
date on which any Loan is converted or continued in accordance with §2.7.
     EBITDA. With respect to any fiscal period of any Person, an amount equal to
the sum of (a) earnings (or loss) from the operations of such Person for such
fiscal period, after all operating expenses and other proper charges but before
payment or provision for any income taxes or interest expense for such fiscal
period, plus (b) in each case to the extent deducted in the calculation of such
Person’s earnings (or loss) from the operations for such fiscal period and
without duplication, (i) depreciation and amortization for such period,
(ii) expenses, not to exceed $15,000,000 in the aggregate, deducted in such
period resulting from the issuance of Capital Stock permitted hereunder,
provided that such expenses are and will be non-cash items in

- 8 -



--------------------------------------------------------------------------------



 



the period when taken and in all later fiscal periods and (iii) non-cash
writedowns of goodwill and other intangibles, such writedowns not to exceed
$30,000,000 in the aggregate, all as determined in accordance with GAAP.
     Eligible Assignee. Any Person that meets the requirements to be an assignee
under §§ 14.2.3, 14.2.5 and 14.2.6 (subject to such consents, if any, as may be
required under §14.2.3).
     EMU. The economic and monetary union in accordance with the Treaty of Rome
1957, as amended by the Single European Act 1986, the Maastricht Treaty of 1992
and the Amsterdam Treaty of 1998.
     EMU Legislation. The legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
     Environmental Laws. Any and all federal, state, local and foreign statutes,
laws, judicial decisions, regulations, ordinances, rules, judgments, orders,
decrees, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into the
environment, including without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.
     Environmental Liability. Any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) its or their act or omission with
respect to violation of any Environmental Law, (b) its or their act or omission
with respect to the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Substances, (c) its or their act or
omission with respect to exposure to any Hazardous Substances, (d) its or their
act or omission with respect to the release or threatened release of any
Hazardous Substances into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
     Equity Related Purchase Obligation. Any (a) derivatives or other
transactions with any financial institution, commodities or stock exchange or
clearinghouse (a “Derivatives Counterparty”) obligating the Borrower or any of
its Subsidiaries to make payments to such Derivatives Counterparty as a result
of any change in market value of any Capital Stock of the Borrower or such
Subsidiary and (b) irrevocable obligations to purchase, redeem, retire or
otherwise acquire for value any shares of Capital Stock issued by such Person or
any rights measured by the value of such Capital Stock.
     ERISA. The Employee Retirement Income Security Act of 1974.
     ERISA Affiliate. Any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

- 9 -



--------------------------------------------------------------------------------



 



     ERISA Event. (a) a Reportable Event with respect to a Pension Plan; (b) the
withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     Euro or EUR. The lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
     Eurodollar Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.
     Eurodollar Lending Office. Initially, the office of each Lender designated
as such in Schedule 1 hereto; thereafter, such other office of such Lender, if
any, that shall be making or maintaining Eurodollar Rate Loans.
     Eurodollar Rate. For any Interest Period with respect to a Eurodollar Rate
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

         
Eurodollar Rate
  =    Eurodollar Base Rate           1.00 — Eurodollar Reserve Percentage

Where,
“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate

- 10 -



--------------------------------------------------------------------------------



 



amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the commencement of such Interest Period; and
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
     Eurodollar Rate Loans. Revolving Credit Loans bearing interest calculated
by reference to the Eurodollar Rate.
     Event of Default. See §12.1.
     Excluded Taxes. With respect to the Administrative Agent, any Lender, the
Fronting Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (i) of §5.3.4(b), and (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under §5.10), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (ii) of §5.3.4(b), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to §5.3.3(a)(ii) or §5.3.3(c).
     Executive Order. See §6.15.
     Existing Credit Agreement. As defined in the preamble hereto.
     Existing Letters of Credit. Collectively, the letters of credit listed on
Schedule 1-A hereto issued under the Existing Credit Agreement.
     Facility Fee. See §2.2.

- 11 -



--------------------------------------------------------------------------------



 



     Factorable Receivables. Accounts receivable of the Borrower and its
Subsidiaries that (a) arise from the sales of inventory, (b) are produced in the
ordinary course of business and (c) are not contingent upon any further
performance (other than product guarantees) by the Borrower or any of its
Subsidiaries.
     FASB ASC. The Accounting Standards Codification of the Financial Accounting
Standards Board.
     Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
     Fee Letter. The fee letter, dated as of March 9, 2011, among the Borrower,
the Administrative Agent and the Lead Arranger, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
     Fees. Collectively, the Facility Fee, the Letter of Credit Fees, the
Administrative Agency Fee and the Closing Fee.
     Final Maturity Date. April 26, 2016.
     Financial Affiliate. A Subsidiary of the bank holding company controlling
any Lender, which Subsidiary is engaging in any of the activities permitted by
§4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).
     Fixed Charge Coverage Ratio. For any Reference Period, the ratio of
(a) Consolidated EBITDA for such period plus Consolidated Rental Expense for
such period to (b) Consolidated Total Interest Expense for such period plus
Consolidated Rental Expense for such period.
     Foreign Assets Control Regulation. See §6.15.
     Foreign Lender. Any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the Fronting Bank). For
purposes of this definition, the United States, each State thereof, the District
of Columbia, and any territory thereof, shall be deemed to constitute a single
jurisdiction
     Foreign Subsidiary. A Subsidiary which is not created or organized under
the laws of the United States of America, or any of its states (or the District
of Columbia) or any territory thereof.

- 12 -



--------------------------------------------------------------------------------



 



     FRB. The Board of Governors of the Federal Reserve System of the United
States.
     Fronting Bank. The Administrative Agent or any Lender acceptable to the
Administrative Agent and the Borrower. As used herein, the term “Fronting Bank”
shall refer, as the context requires, to the Fronting Bank issuing, extending,
renewing or amending any particular Letter of Credit or collectively to each and
every Lender which acts as a Fronting Bank hereunder.
     Fronting Exposure. At any time there is a Defaulting Lender, (a) with
respect to the Fronting Bank, such Defaulting Lender’s Commitment Percentage of
the sum of the Maximum Drawing Amount and all Unpaid Reimbursement Obligations
other than such Maximum Drawing Amount or Unpaid Reimbursement Obligation as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Commitment
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
     Fund. Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
     GAAP or generally accepted accounting principles. Principles that are
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, as in effect from time to time.
     Governing Documents. With respect to any Person, its certificate or
articles of incorporation, its by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its Capital Stock.
     Governmental Authority. The government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
     Guarantee. With respect to any Person, the act of guaranteeing, or any act
having the economic effect of guaranteeing or otherwise acting as surety for,
any obligation (other than endorsements for collection or deposit in the
ordinary course of business) (the “primary obligation”) of another Person (the
“primary obligor”), in any manner, whether directly or indirectly, and
including, without limitation, any obligation of such Person (i) to purchase or
pay (or advance or supply funds for the purchase of) any security for the
payment of such primary obligation, (ii) to purchase property, securities or
services for the purpose of assuring the payment of such primary obligation, or
(iii) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such primary obligation. The “amount” or “principal amount” of
any obligations

- 13 -



--------------------------------------------------------------------------------



 



Guaranteed by any Person shall be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such guaranty or other
contingent obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
     Hazardous Substances. Hazardous waste, as defined by 42 U.S.C. §6903(5),
any hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws.
     Hong Kong Dollar or HK$. The lawful currency of Hong Kong.
     Honor Date. See §4.2.1.
     Indemnified Taxes. Taxes other than Excluded Taxes.
     Indemnitee. See §15.3.
     India Rupee or Rs. The lawful currency of India.
     Information. See §15.4.
     Interest Payment Date. (a) As to any Base Rate Loan, the first day of the
next succeeding calendar quarter with respect to interest accrued during the
immediately preceding calendar quarter, including, without limitation, the
calendar quarter which includes the Drawdown Date of such Base Rate Loan; and
(b) as to any Eurodollar Rate Loan in respect of which the Interest Period is
(i) three (3) months or less, the last day of such Interest Period and (ii) more
than three (3) months, the date that is three (3) months from the first day of
such Interest Period and, in addition, the last day of such Interest Period.
     Interest Period. With respect to each Revolving Credit Loan which is a
Eurodollar Rate Loan, the period commencing on the Drawdown Date of such
Eurodollar Rate Loan and ending fourteen (14) days, or one (1), two (2), three
(3) or six (6) months thereafter as determined in accordance with the provisions
of this Credit Agreement;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
     (i) if any Interest Period with respect to a Eurodollar Rate Loan would
otherwise end on a day that is not a Eurodollar Business Day, that Interest
Period shall be extended to the next succeeding Eurodollar Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding Eurodollar Business Day;
     (ii) any Interest Period relating to any Eurodollar Rate Loan (other than
for a Eurodollar Rate Loan that has a fourteen (14) day Interest Period) that

- 14 -



--------------------------------------------------------------------------------



 



begins on the last Eurodollar Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and
     (iii) any Interest Period that would otherwise extend beyond the Final
Maturity Date shall end on the Final Maturity Date.
     Investment. Any investment in any Person, whether by means of share
purchase (other than the common stock of the Borrower), capital contribution,
loan, time deposit or otherwise.
     ISP. See §4.1.3.
     Issuer Documents. With respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Fronting Bank and the Borrower (or any Subsidiary) or in favor of
the Fronting Bank and relating to such Letter of Credit.
     Laws. Collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, but if not having the force
of law, as based on the Administrative Agent’s reasonable belief that each of
the above is consistent with prudent practice in the financial services industry
at that time.
     Lead Arranger. Merrill Lynch, Pierce, Fenner & Smith Incorporated.
     Lenders. Bank of America and the other lending institutions listed on
Schedule 1 hereto and any other Person who becomes an assignee of any rights and
obligations of a Lender pursuant to §14.
     Lending Office. The Domestic Lending Office or Eurodollar Lending Office of
a Lender, as applicable.
     Letter of Credit. See §4.1.1.
     Letter of Credit Application. See §4.1.2(a).
     Letter of Credit Borrowing. An extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Committed Borrowing. Upon a Letter of Credit Borrowing, the
Unpaid Reimbursement Obligation that is covered by such Letter of Credit
Borrowing shall be deemed to be represented by, and not in addition to, such
Letter of Credit Borrowing.

- 15 -



--------------------------------------------------------------------------------



 



     Letter of Credit Expiration Date. The day that is seven (7) days prior to
the Final Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).
     Letter of Credit Fees. Collectively, Standby Letter of Credit Fees and
Documentary Letter of Credit Fees.
     Letter of Credit Participation. See §4.2.2.
     Leverage Ratio. As at any date of determination, the ratio of
(a) Consolidated Total Funded Debt outstanding on such date to (b) Consolidated
EBITDA for the Reference Period ending on such date.
     Lien. Any mortgage, deed of trust, security interest, pledge,
hypothecation, attachment, encumbrance, lien (statutory, judgment or otherwise),
or other security agreement or preferential arrangement that has the practical
effect of creating a security interest of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
Capitalized Lease, any Synthetic Lease, any financing lease involving
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC or comparable law of any jurisdiction).
     Loan Account. With respect to (a) any Revolving Credit Loan, the records or
accounts kept by the Administrative Agent and any Lender with respect to such
Revolving Credit Loan and (b) any Swing Line Loan, the records or accounts kept
by the Administrative Agent and the Swing Line Lender with respect to such Swing
Line Loan.
     Loan Documents. This Credit Agreement, the Fee Letter, the Notes, the
Letter of Credit Applications, the Letters of Credit, and any agreement creating
or perfecting rights in Cash Collateral pursuant to the provisions of §2.14.
     Loan Request. See §2.6.
     Loans. Collectively, the Revolving Credit Loans and the Swing Line Loans.
     London Banking Day. Any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     Material Adverse Effect. A material adverse effect on the business or
financial condition, assets, operations or income of the Borrower and its
Subsidiaries, taken as a whole.
     Material Debt. See §12.1(f).
     Maximum Drawing Amount. The Dollar Equivalent of the maximum aggregate
amount that the beneficiaries may at any time draw under outstanding Letters of
Credit, as such aggregate amount may be reduced from time to time pursuant to
the terms of the Letters of Credit; provided that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
Maximum Drawing Amount of such Letter of Credit shall be the Dollar

- 16 -



--------------------------------------------------------------------------------



 



Equivalent of the maximum aggregate amount after giving effect to all such
increases, whether or not such maximum aggregate amount is in effect at such
time.
     Moody’s. Moody’s Investors Services, Inc. and any successor thereto.
     Multiemployer Plan. Any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     Multiple Employer Plan. A Plan which has two or more contributing sponsors
(including the Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.
     New Zealand Dollar or NZ$. The lawful currency of New Zealand.
     Non-Extension Notice Date. See §4.1.2(c).
     Non-U.S. Lender. See §5.3.4.
     Norwegian Krone or NKr. The lawful currency of Norway.
     Note. A promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.
     Obligations. All indebtedness, obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, any Fronting Bank and the
Administrative Agent, individually or collectively, existing on the date of this
Credit Agreement or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Credit Agreement or any of the other Loan
Documents or in respect of any of the Loans made or Reimbursement Obligations
incurred or any of the Letter of Credit Applications, Letters of Credit or other
instruments at any time evidencing any thereof.
     Other Taxes. All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Credit Agreement or any
other Loan Document.
     outstanding. With respect to the Loans, the aggregate unpaid principal
thereof as of any date of determination.
     Participant. See §14.4.
     Participating Member State. Each state so described in any EMU Legislation.
     Patriot Act. See §15.14.

- 17 -



--------------------------------------------------------------------------------



 



     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
     Pension Act. The Pension Protection Act of 2006.
     Pension Funding Rules. The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
     Pension Plan. Any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
     PermittedAcquisition. Any acquisition permitted by §8.5.1(b).
     Permitted Factoring Transaction. Any sale or other transfer by the Borrower
or any of its Subsidiaries of Factorable Receivables, which sale or transfer
does not involve the creation of any recourse obligation in respect thereof on
the part of the Borrower or any of its Subsidiaries (other than with respect to
matters of title to, and the character of (other than the collectability) of,
the Factorable Receivables so sold or transferred); provided that the aggregate
principal amount of Factorable Receivables that may be sold or transferred
pursuant to Permitted Factoring Transactions during any fiscal year of the
Borrower shall not exceed ten percent (10%) of Consolidated Total Assets.
     Person. Any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
     Plan. Any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan), maintained for employees of the Borrower or any
ERISA Affiliate or any such Plan to which the Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
     Platform. See §7.3.
     Pro Forma Basis. Pro Forma Basis shall mean (a) in connection with any
proposed acquisition to be made under §8.5, the calculation of compliance with
the financial covenants described in §9 by the Borrower including the financial
results of a Person, business or assets to be acquired as determined in
accordance with paragraph (i) below for the applicable fiscal quarter of the
Borrower, after giving effect on a pro forma basis in the manner described below
to such acquisition as if such acquisition had occurred at the beginning of the
most recently ended four fiscal quarter period for which financial statements
for the Borrower are then available and (b) following any acquisition or
disposition of any Person, business or assets permitted hereunder, the
calculation of compliance with the financial covenants described in §9 (but, for
the avoidance of doubt, not for the purposes of calculating the Applicable
Margin) by the Borrower for the fiscal quarter in which such acquisition or
disposition occurred and, with

- 18 -



--------------------------------------------------------------------------------



 



respect to any such acquisition, each of the three fiscal quarters immediately
following such acquisition with reference to the financial results of such
Person, business or assets as determined in accordance with paragraph (i) below
after giving effect on a pro forma basis in the manner described below to such
acquisition or disposition as if such Person, business or assets had been
acquired or disposed of on the first day of the four fiscal quarter period
tested:
     (i) Financial Results. In connection with any acquisition or disposition of
any Person, business or assets described above, the Borrower shall provide to
the Administrative Agent the audited (if available) or unaudited historical
financial results of such Person, business or assets, if available, or the
Borrower’s good faith estimate of the same prepared by it based on reasonable
assumptions and expectations of the financial performance of such Person,
business or assets, which such estimates, assumptions and expectations shall
have been reviewed and approved by the Administrative Agent (such approval not
to be unreasonably withheld) (the “financial results”).
     (ii) Acquired EBITDA. In determining Consolidated EBITDA for any period,
there shall be (i) included in such Consolidated EBITDA all EBITDA attributable
to any Person, business or assets acquired by (and thereafter owned by) the
Borrower during such period and (ii) excluded from such Consolidated EBITDA all
EBITDA attributable to any Person, business or assets disposed of by the
Borrower during such period. For purposes hereof, the EBITDA attributable to any
such acquired or disposed Person, business or assets prior to the date of
acquisition or disposition thereof shall be determined in a manner consistent
with the method for determining Consolidated EBITDA, but on a non-consolidated
basis.
     (iii) Indebtedness. All indebtedness (whether under this Credit Agreement
or otherwise) and any other balance sheet adjustments incurred or made, or in
the case of a disposition, repaid, in connection with an acquisition or
disposition permitted hereunder shall be deemed to have been incurred, made or
repaid on the first day of the fiscal quarter described in each of clause (a)
and clause (b) above, and all indebtedness of the acquired Person, business or
assets which was or will have been repaid in connection with the consummation of
such acquisition shall be deemed to have been repaid concurrently with the
incurrence of the indebtedness incurred in connection with such acquisition.
     (iv) Interest. All indebtedness assumed to have been incurred pursuant to
the preceding paragraph (iii) shall be deemed to have borne interest at (a) the
interest rate applicable to such indebtedness, if such interest rate can be
determined, or (b) the sum of (i) the arithmetic mean of (x) the Eurodollar Rate
for Eurodollar Rate Loans having an Interest Period of one month in effect on
the first day of the applicable period and (y) the Eurodollar Rate for
Eurodollar Rate Loans having an Interest Period of one month in effect on the
last day of the applicable period plus (ii) the Applicable Margin then in effect
(after giving effect to such acquisition or disposition, as the case may be, on
a Pro Forma Basis).
Public Lender. See §7.3.

- 19 -



--------------------------------------------------------------------------------



 



     Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.
     Reference Period. As of any date of determination, the period of four
(4) consecutive fiscal quarters of the Borrower and its Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).
     Register. See §14.3.
     Reimbursement Obligation. The Borrower’s obligation to reimburse the
Fronting Bank and the Lenders on account of any drawing under any Letter of
Credit as provided in §4.2.
     Related Parties. With respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
     Replacement Lender. See §5.10.
     Replacement Notice. See §5.10.
     Reportable Event. Any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
     Required Lenders. As of any date, the Lenders holding more than fifty
percent (50%) of the Total Commitment, or if the commitment of each Lender to
make Loans and the obligation of the Fronting Bank to issue, extend, amend and
renew Letters of Credit has been terminated pursuant to §12.2, Lenders holding
in the aggregate more than 50% of the outstanding amount of the sum of all
Loans, the Maximum Drawing Amount and Unpaid Reimbursement Obligations (with the
aggregate amount of each Lender’s risk participation and funded participation in
Letters of Credit and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Loans, Maximum Drawing Amount and Unpaid Reimbursement Obligations held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
     Restricted Payment. In relation to the Borrower and its Subsidiaries, any
(a) Distribution, (b) payment by the Borrower or its Subsidiaries to the
Borrower’s or any Subsidiary’s shareholders (or other equity holders), in each
case, other than to the Borrower, or to any Affiliate of the Borrower or any
Subsidiary or any Affiliate of the Borrower’s or such Subsidiary’s shareholders
(or other equity holders) or (c) Equity Related Purchase Obligation.
     Revaluation Date. With respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the Fronting Bank
under any Letter of Credit denominated in an Alternative Currency, (iv) the
first Business Day of each month, (iv) in the case of the Existing Letters of
Credit, April 26, 2011, and (v) such additional dates as the Administrative
Agent or the Fronting Bank shall reasonably determine or

- 20 -



--------------------------------------------------------------------------------



 



the Required Lenders shall reasonably require, based on changes in the relative
values of the affected currencies.
     Revolving Credit Loan(s). Singly, any of, and collectively, all of, the
revolving credit loans made by the Lenders in accordance with their respective
Commitment Percentages to the Borrower as contemplated by §2.1 hereof. All
Revolving Credit Loans shall be denominated in Dollars.
     Singapore Dollar or S$. The lawful currency of Singapore.
     S&P. Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
     SPC. See §14.8.
     Spot Rate. For a currency, the rate determined by the Administrative Agent
or the Fronting Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Fronting Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Fronting
Bank if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the Fronting Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
     Standby Letter of Credit Fee. See §4.6.
     Sterling and £. The lawful currency of the United Kingdom.
     Subsidiary. Any corporation, association, trust, or other business entity
of which the designated parent shall at any time own directly or indirectly
through a Subsidiary or Subsidiaries at least a majority (by number of votes) of
the outstanding Voting Stock.
     Subsidiary Letters of Credit. Trade letters of credit issued for the
account of the Foreign Subsidiaries of the Borrower by any of the Lenders under
their respective letter of credit facilities.
     Swedish Krone or Sk. The lawful currency of Sweden.
     Swing Line Borrowing. A borrowing of a Swing Line Loan pursuant to §3.
     Swing Line Lender. Bank of America or a successor Swing Line Lender.
     Swing Line Sublimit. $30,000,000.
     Swing Line Loan. See §3.1.

- 21 -



--------------------------------------------------------------------------------



 



     Swing Line Loan Maturity Date. See §3.2.
     Swing Line Loan Request. See §3.2.
     Swiss Franc or SwF. The lawful currency of Switzerland.
     Syndication Agent. JPMorgan Chase Bank, N.A.
     Synthetic Lease. Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.
     Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
     Thai Baht or Bht. The lawful currency of Thailand.
     Threshold Amount. $15,000,000.
     Total Commitment. The sum of the Commitments of the Lenders, as in effect
from time to time.
     Trading With the Enemy Act. See §6.15.
     Type. As to any Revolving Credit Loan, its nature as a Base Rate Loan or a
Eurodollar Rate Loan.
     UCP. See §4.1.3.
     Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which the
Borrower does not reimburse the Fronting Bank and the Lenders on the date
specified in, and in accordance with, §4.2. Upon a Letter of Credit Borrowing,
the Unpaid Reimbursement Obligation that is covered by such Letter of Credit
Borrowing shall be deemed to be represented by, and not in addition to, such
Letter of Credit Borrowing.
     Voting Stock. Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.
     Yen and ¥. The lawful currency of Japan.
     1.2. Rules of Interpretation.
     (a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.

- 22 -



--------------------------------------------------------------------------------



 



     (b) The singular includes the plural and the plural includes the singular.
     (c) A reference to any law includes any amendment or modification to such
law.
     (d) A reference to any Person includes its permitted successors and
permitted assigns.
     (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing audited financial statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining the accuracy and completeness of any
representation or warranty made by Borrower herein, or Borrower’s compliance
with any provision (including the computation of any financial covenant)
contained herein, indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.
     (f) The words “include”, “includes” and “including” are not limiting.
     (g) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York ,
have the meanings assigned to them therein, with the term “instrument” being
that defined under Article 9 of the Uniform Commercial Code.
     (h) Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.
     (i) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
     (j) Unless otherwise expressly indicated, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.”
     (k) This Credit Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are, however, cumulative
and are to be performed in accordance with the terms thereof.

- 23 -



--------------------------------------------------------------------------------



 



     (l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties.
     1.3. Additional Alternative Currencies.
     (a) The Borrower may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Such request shall be subject to the approval of
the Administrative Agent and the Fronting Bank.
     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., twenty (20) Business Days prior to the date of the desired
Letter of Credit Borrowing (or such other time or date as may be agreed by the
Administrative Agent and the Fronting Bank, in their sole discretion). The
Administrative Agent shall promptly notify the Fronting Bank of any such request
thereof. The Fronting Bank shall notify the Administrative Agent, not later than
11:00 a.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the issuance of Letters of Credit in such
requested currency.
     (c) Any failure by the Fronting Bank to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by the Fronting Bank to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the Fronting Bank consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this §1.3, the
Administrative Agent shall promptly so notify the Borrower. Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.
     1.4. Change of Currency.
     (a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.

- 24 -



--------------------------------------------------------------------------------



 



     (b) Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
     1.5. Exchange Rates; Currency Equivalents.
     (a) The Administrative Agent or the Fronting Bank, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Letter of Credit Borrowings denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Borrower hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the Fronting Bank, as applicable.
     (b) Wherever in this Credit Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Fronting Bank, as the case may be.
     1.6. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to U.S. Eastern time (daylight or standard, as
applicable).
     1.7. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Maximum
Drawing Amount.
     1.8. Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Credit Agreement or as
reasonably requested hereunder setting forth a

- 25 -



--------------------------------------------------------------------------------



 



reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
2. THE REVOLVING CREDIT FACILITY.
     2.1. Commitment to Lend. Subject to the terms and conditions set forth in
this Credit Agreement, each of the Lenders severally agrees to lend to the
Borrower and the Borrower may borrow, repay, and reborrow from time to time from
the Closing Date to the Final Maturity Date upon notice by the Borrower to the
Administrative Agent given in accordance with §2.6, such sums, in Dollars, as
are requested by the Borrower up to a maximum aggregate amount outstanding
(after giving effect to all amounts requested) at any one time equal to such
Lender’s Commitment minus such Lender’s Commitment Percentage of the sum of the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations; provided that
the sum of the outstanding amount of the Loans (after giving effect to all
amounts requested) plus the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations shall not at any time exceed the Total Commitment at such time. The
Revolving Credit Loans shall be made pro rata in accordance with each Lender’s
Commitment Percentage. Each request for a Revolving Credit Loan hereunder shall
constitute a representation and warranty by the Borrower that the conditions set
forth in §10 and §11, in the case of the initial Revolving Credit Loans to be
made on the Closing Date, and §11, in the case of all other Revolving Credit
Loans, have been satisfied on the date of such request.
     2.2. Facility Fee. The Borrower agrees to pay to the Administrative Agent
for the accounts of the Lenders in accordance with their respective Commitment
Percentages a facility fee (the “Facility Fee”) calculated at the rate per annum
of the Applicable Margin with respect to the Facility Fee as in effect from time
to time on the Total Commitment (and, if amounts remain outstanding after any
Lender’s Commitment has been terminated, the Facility Fee shall be calculated
with respect to such outstanding amounts), regardless of usage, subject to
adjustment as provided in §2.13. The Facility Fee shall be payable quarterly in
arrears on the first day of each calendar quarter for the immediately preceding
calendar quarter (or portion thereof) commencing on the first such date
following the date hereof, with a final payment on the Final Maturity Date or
any earlier date on which the Commitments shall terminate and the Obligations
shall be repaid in full.
     2.3. Change of Total Commitment.
     (a) The Borrower shall have the right at any time and from time to time
upon five (5) Business Days prior written notice to the Administrative Agent to
reduce by $5,000,000 or an integral multiple of $1,000,000 in excess thereof or
to terminate entirely the Total Commitment, whereupon the Commitments of the
Lenders shall be reduced pro rata in accordance with their respective Commitment
Percentages of the amount specified in such notice or, as the case may be,
terminated. Promptly after receiving any notice of the Borrower delivered
pursuant to this §2.3, the Administrative Agent will notify the Lenders of the
substance thereof. Upon the effective date of any such reduction or termination,
the Borrower shall pay to the Administrative Agent for the respective accounts
of the Lenders the full amount of any Facility Fee then accrued to the date of

- 26 -



--------------------------------------------------------------------------------



 



reduction on the amount of the reduction. No reduction or termination of the
Commitments may be reinstated.
     (b) So long as no Default or Event of Default shall have occurred and be
continuing or would result from the increase in Total Commitment described in
this clause (b), and subject to all terms and conditions set forth herein, the
Borrower may request, by prior written notice to the Administrative Agent, that
the Total Commitment be increased to an aggregate amount not to exceed
$300,000,000. The Borrower may, after initially requesting the existing Lenders
to increase on a pro rata basis their respective Commitments and after receiving
confirmation in writing that such Lenders do not wish to increase their
respective Commitments (or if the aggregate desired increase in Commitments by
the existing Lenders is not sufficient to satisfy the increase in Total
Commitment requested by the Borrower), solicit one or more Eligible Assignees
satisfactory to the Administrative Agent to become new Lenders; provided that
(a) each Person that becomes a new Lender shall agree to become a party to, and
shall assume and agree to be bound by, this Credit Agreement, subject to all
terms and conditions thereof; (b) no Lender shall have an obligation to the
Borrower to increase its Commitment; and (c) in no event shall the Total
Commitment be increased under this §2.3 to an amount greater than $300,000,000.
Each of the Lenders agrees that after an increase in the Total Commitment
hereunder, the Administrative Agent may, without further consent of the Lenders,
amend Schedule 1 to reflect such increase and may amend the Credit Agreement and
the other Loan Documents to make such conforming changes to the Credit Agreement
and the other Loan Documents as the Administrative Agent may determine are
necessary and adjust the Commitment Percentages of the Lenders.
     2.4. Loan Account. The Revolving Credit Loans and the Obligations of the
Borrower in respect thereof shall be evidenced by one or more Loan Accounts
maintained by the Administrative Agent and by each Lender in the ordinary course
of business. The Loan Accounts maintained by the Administrative Agent and each
Lender shall be conclusive absent manifest error of the amount of the Revolving
Credit Loans made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the Loan Accounts maintained by any Lender and the Loan Accounts of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Revolving Credit Loans in addition to such
Loan Accounts. Each Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount and maturity of its Revolving Credit
Loans and payments with respect thereto.
     2.5. Interest on Revolving Credit Loans. Except as otherwise provided in
§5.9, at the Borrower’s option, each Revolving Credit Loan shall bear interest
at a rate equal to (i) the Eurodollar Rate plus the Applicable Margin with
respect to Eurodollar Rate Loans or (ii) the Base Rate plus the Applicable
Margin with respect to Base Rate Loans. The Borrower promises

- 27 -



--------------------------------------------------------------------------------



 



to pay interest on each Revolving Credit Loan in arrears on each Interest
Payment Date with respect thereto.
     2.6. Requests for Revolving Credit Loans. The Borrower shall give to the
Administrative Agent written notice in the form of Exhibit A hereto (or
telephonic notice confirmed in a writing in the form of Exhibit A hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) (a) on or
prior to 1:00 p.m. (New York time) on the proposed Drawdown Date of any Base
Rate Loan and (b) by 1:00 p.m. (New York time) on or prior to the third
Eurodollar Business Days prior to the proposed Drawdown Date of any Eurodollar
Rate Loan; provided, however, that if the Borrower wishes to request Eurodollar
Rate Loans having an Interest Period other than fourteen (14) days, one (1), two
(2), three (3) or six (6) months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 1:00 p.m. four (4) Business Days prior to the proposed
Drawdown Date of such Eurodollar Rate Loans, whereupon the Administrative Agent
shall give prompt notice to the Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them. Not later than 1:00
p.m., three (3) Business Days prior to the proposed Drawdown Date of such
Eurodollar Rate Loans, the Administrative Agent shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Each such notice shall specify (i) the
principal amount of the Revolving Credit Loan requested, (ii) the proposed
Drawdown Date of such Revolving Credit Loan, (iii) the Interest Period for such
Revolving Credit Loan and (iv) the Type of such Revolving Credit Loan. Promptly
upon receipt of any such notice, the Administrative Agent shall notify each of
the Lenders thereof. If the Borrower fails to specify a Type of Revolving Credit
Loan in a Loan Request, then the applicable Revolving Credit Loans shall be made
as Base Rate Loans. Each Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Lenders on the proposed Drawdown Date. Each Loan Request for
a Base Rate Loan shall be in a minimum aggregate amount of $500,000 or an
integral multiple of $100,000 in excess thereof. Each Loan Request for a
Eurodollar Rate Loan shall be in a minimum aggregate amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof.
     2.7. Conversion Options.
     2.7.1. Conversion to Different Type of Revolving Credit Loan. The Borrower
may elect from time to time to convert any outstanding Revolving Credit Loan to
a Revolving Credit Loan of another Type, provided that (a) with respect to any
such conversion of a Eurodollar Rate Loan to a Base Rate Loan, the Borrower
shall give the Administrative Agent written notice, in the form of a Conversion
Request (or telephonic notice confirmed in a writing in the form of the
Conversion Request) not later than 1:00 p.m. (New York time) three (3) Business
Days prior to such election; (b) with respect to any such conversion of a Base
Rate Loan to a Eurodollar Rate Loan, the Borrower shall give the Administrative
Agent written notice in the form of a Conversion Request (or telephonic notice
confirmed in a writing in the form of the Conversion Request) not later than
1:00 p.m. (New York time) three (3) Eurodollar Business Days prior to such
election, provided, however, that if the Borrower wishes to request a Eurodollar
Rate Loan having an Interest Period other than fourteen (14) days, one (1), two
(2), three (3) or six (6) months in duration as provided in the definition of
“Interest Period”, the

- 28 -



--------------------------------------------------------------------------------



 



applicable notice must be received by the Administrative Agent not later than
1:00 p.m. four (4) Eurodollar Business Days prior to the proposed Drawdown Date
of such Eurodollar Rate Loan, whereupon the Administrative Agent shall give
prompt notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them; (c) with respect to any such
conversion of a Eurodollar Rate Loan into a Base Rate Loan, such conversion
shall only be made on the last day of the Interest Period with respect thereto
and (d) no Revolving Credit Loan may be converted into a Eurodollar Rate Loan
when any Default or Event of Default has occurred and is continuing without the
consent of the Required Lenders. On the date on which such conversion is being
made each Lender shall take such action as is necessary to transfer its
Commitment Percentage of such Revolving Credit Loans to its Domestic Lending
Office or its Eurodollar Lending Office, as the case may be. All or any part of
outstanding Revolving Credit Loans of any Type may be converted into a Revolving
Credit Loan of another Type as provided herein, provided that (i) any partial
conversion of a Base Rate Loan into a Eurodollar Rate Loan shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof and (ii) any partial conversion of a Eurodollar Rate Loan into a
Base Rate Loan shall be in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Conversion Request relating to the
conversion of a Base Rate Loan to a Eurodollar Rate Loan shall be irrevocable by
the Borrower.
     2.7.2. Continuation of Type of Revolving Credit Loan. Any Revolving Credit
Loan of any Type may be continued as a Revolving Credit Loan of the same Type
upon the expiration of an Interest Period with respect thereto by compliance by
the Borrower with the notice provisions contained in §2.7.1; provided that no
Eurodollar Rate Loan may be continued as such when any Event of Default has
occurred and is continuing without the consent of the Required Lenders. If the
Required Lenders do not consent, the Eurodollar Rate Loan shall be automatically
converted to a Base Rate Loan on the last day of the first Interest Period
relating thereto ending during the continuance of any Event of Default of which
officers of the Administrative Agent active upon the Borrower’s account have
actual knowledge. In the event that the Borrower fails to provide any such
notice with respect to the continuation of any Eurodollar Rate Loan as such,
then such Eurodollar Rate Loan shall be automatically converted to a Base Rate
Loan on the last day of the first Interest Period relating thereto. The
Administrative Agent shall notify the Lenders promptly when any such automatic
conversion contemplated by this §2.7.2 is scheduled to occur.
     2.7.3. Eurodollar Rate Loans. Any conversion to or from Eurodollar Rate
Loans shall be in such amounts and be made pursuant to such elections so that,
after giving effect thereto, the aggregate principal amount of all Eurodollar
Rate Loans having the same Interest Period shall not be less than $1,000,000 or
a whole multiple of $500,000 in excess thereof.
     2.7.4. Applicability of Conversion and Continuation Provisions to Swing
Line Loans. Notwithstanding anything to the contrary contained herein, the
provisions of this §2.7 shall not apply to Swing Line Loans.

- 29 -



--------------------------------------------------------------------------------



 



     2.8. Funds for Revolving Credit Loans.
     2.8.1. Funding Procedures. Not later than 3:00 p.m. (New York time) on the
proposed Drawdown Date of any Revolving Credit Loans, each of the Lenders will
make available to the Administrative Agent, at the Administrative Agent’s
Office, in immediately available funds, the amount of such Lender’s Commitment
Percentage of the amount of the requested Revolving Credit Loans. Upon receipt
from each Lender of such amount, and upon receipt of the documents required by
§10 for the Closing Date and §11 thereafter and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Administrative Agent
will make available to the Borrower, in immediately available funds, the
aggregate amount of such Revolving Credit Loans made available to the
Administrative Agent by the Lenders. The failure or refusal of any Lender to
make available to the Administrative Agent at the aforesaid time and place on
any Drawdown Date the amount of its Commitment Percentage of the requested
Revolving Credit Loans shall not relieve any other Lender from its several
obligation hereunder to make available to the Administrative Agent the amount of
such other Lender’s Commitment Percentage of any requested Revolving Credit
Loans.
     2.8.2. Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
Drawdown Date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with §2.8.1 (or, in the case of a Committed Borrowing
of Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by §2.8.1) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Committed
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower but excluding the date of payment to the Administrative Agent,
at (i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Loan to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Commitment included in such Committed Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

- 30 -



--------------------------------------------------------------------------------



 



     2.8.3. Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Fronting Bank hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Fronting Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Fronting Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Fronting Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under §§ 2.8.2 or 2.8.3 shall be conclusive, absent
manifest error.
     2.9. Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this §2, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the making of such Loan set forth in §11 or §12, as applicable, are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     2.10. Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.11. Optional Prepayments. The Borrower shall have the right, at its
election, to repay the outstanding amount of the Revolving Credit Loans, as a
whole or in part, at any time without penalty or premium (including, without
limitation, §5.8), provided that the Borrower shall comply with §5.8 as a result
of any Eurodollar Rate Loan being repaid in whole or in part prior to the last
day of the Interest Period relating thereto. The Borrower shall give the
Administrative Agent (a) no later than 11:00 a.m. (New York time) on the
proposed date of prepayment, written notice of any proposed prepayment pursuant
to this §2.11 of Base Rate Loans, and (b) notice by 11:00 a.m. (New York time)
on the third Eurodollar Business Day prior to the date of proposed prepayment
pursuant to this §2.11 of Eurodollar Rate Loans, in each case specifying the
proposed date of prepayment of Revolving Credit Loans and the principal amount
to be prepaid. Each such partial prepayment of the Revolving Credit Loans shall
be in an integral multiple of $1,000,000 or an integral multiple of $500,000 in
excess thereof, shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of prepayment and shall be applied, in the absence
of instruction by the Borrower, first to the principal of Base Rate Loans and
then to the principal of Eurodollar Rate Loans. Subject to

- 31 -



--------------------------------------------------------------------------------



 



§2.13, each partial prepayment shall be allocated among the Lenders, in
proportion, as nearly as practicable, to the respective unpaid principal amount
of each Lender’s Revolving Credit Loan, with adjustments to the extent
practicable to equalize any prior repayments not exactly in proportion.
     2.12. Mandatory Repayments. If at any time the sum of the outstanding
amount of the Loans, the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations exceeds the Total Commitment at such time, then the Borrower shall
immediately (i) pay the amount of such excess to the Administrative Agent for
the respective accounts of the Lenders for application: first, to any Unpaid
Reimbursement Obligations; second, to the Swing Line Loans; third, to the
Revolving Credit Loans; and fourth, to provide to the Administrative Agent Cash
Collateral for Reimbursement Obligations as contemplated by §2.14 and/or
(ii) Cash Collateralize the Maximum Drawing Amount of any outstanding Letters of
Credit and the Unpaid Reimbursement Obligations in an aggregate amount equal to
such excess, (i) or (ii) being at the option of the Borrower, provided, however,
that the Borrower shall not be required to Cash Collateralize the Unpaid
Reimbursement Obligations pursuant to this §2.12 unless after the payment in
full of the Loans the total outstanding Obligations exceed the Total Commitment
then in effect. Each payment of any Unpaid Reimbursement Obligations or
prepayment of Revolving Credit Loans shall be allocated among the Lenders, in
proportion, as nearly as practicable, to each Reimbursement Obligation or (as
the case may be) the respective unpaid principal amount of each Lender’s
Revolving Credit Loan, with adjustments to the extent practicable to equalize
any prior payments or repayments not exactly in proportion. Further, the
Borrower promises to pay on the Final Maturity Date, and there shall become
absolutely due and payable on the Final Maturity Date, all of the Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon.
     2.13. Defaulting Lenders.
     2.13.1. Adjustments. Notwithstanding anything to the contrary contained in
this Credit Agreement, if any Lender becomes a Defaulting Lender, then, until
such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
     (a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in §15.12.
     (b) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to §9
or otherwise, and including any amounts made available to the Administrative
Agent by that Defaulting Lender pursuant to §15.1), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Fronting Bank or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Fronting Bank or Swing Line Lender, to be held as Cash
Collateral for

- 32 -



--------------------------------------------------------------------------------



 



future funding obligations of that Defaulting Lender of any participation in any
Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Credit Agreement, as determined by the Administrative Agent;
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the Lenders, the Fronting Bank or
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Fronting Bank or Swing Line Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Credit Agreement; seventh, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Credit Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or Letter of Credit Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or Letter of
Credit Borrowings were made at a time when the conditions set forth in §11 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Borrowings owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Borrowings owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this §2.13.1(b) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
     (c) Certain Fees. That Defaulting Lender (x) shall be entitled to receive
any facility fee pursuant to §2.2 for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
amount of the Loans funded by it and (2) its Commitment Percentage of the stated
amount of Letters of Credit and Swing Line Loans for which it has provided Cash
Collateral pursuant to §2.13.1(b), §2.14, §3 or §4, as applicable (and the
Borrower shall (A) be required to pay to each of the Fronting Bank and the Swing
Line Lender, as applicable, the amount of such fee allocable to its Fronting
Exposure arising from that Defaulting Lender and (B) not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in §4.6.
     (d) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Swing Line Loans or Letters of Credit
pursuant to §3 and §4, the “Commitment Percentage” of each non-Defaulting Lender
shall be computed without giving effect to the Commitment of that Defaulting
Lender; provided, that, (i) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a

- 33 -



--------------------------------------------------------------------------------



 



Defaulting Lender, no Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate outstanding amount of the Loans of that Lender.
     2.13.2. Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the Fronting Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Commitment
Percentages (without giving effect to §2.13.1(d)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
     2.14. Cash Collateral.
     2.14.1. Certain Credit Support Events. Upon the request of the
Administrative Agent or the Fronting Bank (i) if the Fronting Bank has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in a Letter of Credit Borrowing, or (ii) if, as of the Letter of
Credit Expiration Date, any Letter of Credit Participation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Maximum Drawing Amount of any outstanding Letters of
Credit and the Unpaid Reimbursement Obligation of all Letter of Credit
Participations; provided, however, that in the event of a draw under a Letter of
Credit which is being disputed in good faith by the Borrower under the rules of
the ISP and UCP and in the absence of any other Default or Event of Default, the
obligation of the Borrower to Cash Collateralize shall extend only to that
Letter of Credit. At any time that there shall exist a Defaulting Lender, within
three (3) Business Days after the request of the Administrative Agent, the
Fronting Bank or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to §2.13.1(d) and any Cash Collateral
provided by the Defaulting Lender).
     2.14.2. Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the

- 34 -



--------------------------------------------------------------------------------



 



Administrative Agent, for the benefit of the Administrative Agent, the Fronting
Lender and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to §2.14.3. If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent as
herein provided, or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
     2.14.3. Application. Notwithstanding anything to the contrary contained in
this Credit Agreement, Cash Collateral provided under any of this §2.14 or
§2.12, §2.13, §3, §4, or §12.3 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific Maximum
Drawing Amount of the outstanding Letters of Credit and the Unpaid Reimbursement
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
     2.14.4. Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with §14.2.8) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Borrower or its
Subsidiary shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this §2.14.4 may be otherwise
applied in accordance with §2.12), and (y) the Person providing Cash Collateral
and the Fronting Bank or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
3. THE SWING LINE.
     3.1. The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this §3, may in its sole discretion make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day prior
to the Final Maturity Date in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Commitment Percentage of the
outstanding amount of Loans and Letter of Credit Borrowings of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving

- 35 -



--------------------------------------------------------------------------------



 



effect to any Swing Line Loan, (i) the sum of the outstanding amount of all
Loans, the Maximum Drawing Amount and Unpaid Reimbursement Obligations shall not
exceed the Total Commitments, and (ii) the aggregate outstanding amount of the
Loans of any Lender, plus such Lender’s Commitment Percentage of the outstanding
amount of the Maximum Drawing Amount and Unpaid Reimbursement Obligations, plus
such Lender’s Commitment Percentage of the outstanding amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and provided, further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this §3, prepay
under §2.11, and reborrow under this §3. Except as otherwise provided in §5.9
hereof, each Swing Line Loan shall bear interest for the period commencing on
the Drawdown Date thereof and ending on the Swing Line Loan Maturity Date with
respect thereto at the rate per annum quoted by the Swing Line Lender upon
receipt of a Swing Line Loan Request (but which rate shall not exceed the sum of
the Base Rate in effect on the date of quotation plus the Applicable Margin with
respect to Base Rate Loans). Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Commitment
Percentage times the amount of such Swing Line Loan.
     3.2. Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable written notice in the form of Exhibit B hereto (the
“Swing Line Loan Request”) to the Swing Line Lender and the Administrative
Agent, which may be given by telephone confirmed in a writing in the form of
Exhibit B hereto. Each such notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. (New York Time) on the
requested Drawdown Date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000 or an integral multiple of $100,000 in excess
thereof, (ii) the requested borrowing date, which shall be a Business Day, and
(iii) the date on which the proposed Swing Line Loan would mature (the “Swing
Line Loan Maturity Date”), which shall in no event be later than the earliest of
(a) the date which is ten (10) days following the Drawdown Date of such Swing
Line Loan, (b) the occurrence of a Default or Event of Default and (c) the Final
Maturity Date. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Request, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Request, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Request and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. (New York time) on the Drawdown Date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of §3.1, or (B) that one or more of the applicable conditions
specified in §§10 and 11 is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender may in its discretion, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Request, make
the amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

- 36 -



--------------------------------------------------------------------------------



 



     3.3. Refinancing of Swing Line Loans.
     3.3.1. The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Commitment Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Request for purposes
hereof) and in accordance with the requirements of §2.6, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Total Commitments and the
conditions set forth in §11. The Swing Line Lender shall furnish the Borrower
with a copy of the applicable Loan Request promptly after delivering such notice
to the Administrative Agent. Each Lender shall make an amount equal to its
Commitment Percentage of the amount specified in such Loan Request available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Request, whereupon, subject to §3.3.2, each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.
     3.3.2. If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with §3.3.1, the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to §3.3.1
shall be deemed payment in respect of such participation.
     3.3.3. If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this §3.3 by the time specified
in §3.3.1, the Swing Line Lender shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

- 37 -



--------------------------------------------------------------------------------



 



     3.3.4. Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this §3.3 shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this §3.3 is subject to the conditions set forth in §11. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
     3.4. Repayment of Participations.
     3.4.1. At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Commitment Percentage thereof in the same funds as
those received by the Swing Line Lender.
     3.4.2. If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in §15.16 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.
     3.5. Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this §3 to refinance such Lender’s Commitment Percentage of any Swing Line Loan,
interest in respect of such Commitment Percentage shall be solely for the
account of the Swing Line Lender.
     3.6. Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
4. LETTERS OF CREDIT.
     4.1. Letter of Credit Commitments.
     4.1.1. Commitment to Issue Letters of Credit.
     (a) Subject to the terms and conditions hereof and the execution and
delivery by the Borrower of a Letter of Credit Application (as defined below),
the Fronting Bank

- 38 -



--------------------------------------------------------------------------------



 



on behalf of the Lenders and in reliance upon the agreement of the Lenders set
forth in §4.2 and upon the representations and warranties of the Borrower
contained herein, agrees, in its individual capacity, (1) from time to time on
any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue letters of credit (individually, a “Letter of
Credit”) denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with §4.1.2 below, and (2) to
honor drawings under the Letters of Credit, and the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided, however, that, after giving
effect to such request, the sum of the aggregate Maximum Drawing Amount and all
Unpaid Reimbursement Obligations shall not exceed $125,000,000 at any one time
and (b) the sum of (i) the Maximum Drawing Amount on all Letters of Credit,
(ii) all Unpaid Reimbursement Obligations, and (iii) the amount of all Loans
outstanding shall not exceed the Total Commitment at such time. As of the
Closing Date, the Existing Letters of Credit shall be deemed to be Letters of
Credit issued pursuant and subject to the conditions of this §4 and the Borrower
hereby affirms its obligations thereunder.
     (b) The Fronting Bank shall not issue any Letter of Credit, if:
     (i) subject to §4.1.1(c), the expiry date of the requested Letter of Credit
would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
     (ii) the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
     (c) The Fronting Bank shall not be under any obligation to issue any Letter
of Credit if:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Fronting Bank
from issuing the Letter of Credit, or any Law applicable to the Fronting Bank or
any request or directive (whether or not having the force of law, but if not
having the force of law, as based on the Administrative Agent’s reasonable
belief that such request or directive is consistent with prudent practice in the
financial services industry at that time) from any Governmental Authority with
jurisdiction over the Fronting Bank shall prohibit, or request that the Fronting
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon the Fronting Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Fronting Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Fronting Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the Fronting
Bank in good faith deems material to it;

- 39 -



--------------------------------------------------------------------------------



 



     (ii) the issuance of the Letter of Credit would violate one or more
policies of the Fronting Bank applicable to letters of credit generally;
     (iii) except as otherwise agreed by the Administrative Agent and the
Fronting Bank, the Letter of Credit is in an initial stated amount less than
$50,000;
     (iv) except as otherwise agreed by the Administrative Agent and the
Fronting Bank, such Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency; or
     (v) any Lender is at that time a Defaulting Lender, unless the Fronting
Bank has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Fronting Bank (in its sole discretion) with the Borrower or
such Lender to eliminate the Fronting Bank’s actual or potential Fronting
Exposure (after giving effect to §2.13.1(d)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and the sum of all other Maximum Drawing Amounts and
Unpaid Reimbursement Obligations as to which the Fronting Bank has actual or
potential Fronting Exposure, as it may elect in its sole discretion.
     (d) The Fronting Bank shall not amend any Letter of Credit if the Fronting
Bank would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.
     (e) The Fronting Bank shall be under no obligation to amend any Letter of
Credit if (A) the Fronting Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
     (f) The Fronting Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the Fronting Bank shall have all of the benefits and immunities (A) provided to
the Administrative Agent in §13 with respect to any acts taken or omissions
suffered by the Fronting Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in §13 included
the Fronting Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Fronting Bank.
     4.1.2. Letter of Credit Applications.
     (a) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Fronting Bank (with a copy to
the Administrative Agent) in the form of a letter of credit application,
appropriately completed and signed by a Responsible Officer of the Borrower (the
“Letter of Credit Application”). Such Letter of Credit Application must be
received by the Fronting Bank and the Administrative Agent not later than
11:00 a.m. at least two (2) Business Days (or such later date and time as the
Administrative Agent and the Fronting Bank may agree in

- 40 -



--------------------------------------------------------------------------------



 



a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Fronting Bank: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Fronting Bank may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Fronting Bank (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as the
Fronting Bank may reasonably require. Additionally, the Borrower shall furnish
to the Fronting Bank and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the Fronting Bank or the Administrative Agent
may reasonably require.
     (b) Promptly after receipt of any Letter of Credit Application, the
Fronting Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the Fronting Bank will provide
the Administrative Agent with a copy thereof. Unless the Fronting Bank has
received written notice from any Lender, the Administrative Agent or the
Borrower, at least one (1) Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in §10 or §11 shall not then be satisfied, then, subject to
the terms and conditions hereof, the Fronting Bank shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the Fronting Bank’s usual and customary business
practices. At the time of issuance of each Letter of Credit, the Fronting Bank
shall notify the Administrative Agent of the Maximum Drawing Amount of such
Letter of Credit and the other terms of such Letter of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Fronting
Bank a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Commitment Percentage times the amount of such Letter
of Credit.
     (c) If the Borrower so requests in any applicable Letter of Credit
Application, the Fronting Bank may, in its sole and absolute discretion, agree
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that only standby Letters of
Credit, and not documentary Letters of Credit, may be subject to automatic
extension provisions; provided further that any such Auto-Extension Letter of
Credit must permit the Fronting Bank to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to

- 41 -



--------------------------------------------------------------------------------



 



be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Fronting Bank, the Borrower shall not be required to make a
specific request to the Fronting Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Fronting Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Fronting Bank shall not
permit any such extension if (A) the Fronting Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof, or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven (7) Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in §11 is not
then satisfied, and in each such case directing the Fronting Bank not to permit
such extension.
     (d) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Fronting Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     4.1.3. Applicability of ISP and UCP. Unless otherwise expressly agreed by
the Fronting Bank and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance of the standby Letter of Credit) (the “ISP”)
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance (the “UCP”) shall
apply to each documentary Letter of Credit.
     4.2. Drawings and Reimbursements; Funding of Participations.
     4.2.1. Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Fronting Bank shall notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
Fronting Bank in such Alternative Currency, unless (A) the Fronting Bank (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the Fronting Bank promptly following
receipt of the notice of drawing that the Borrower will reimburse the Fronting
Bank in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, the Fronting
Bank shall notify the Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 11:00 a.m.
on the date of any payment by the Fronting Bank under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
Fronting Bank under a

- 42 -



--------------------------------------------------------------------------------



 



Letter of Credit to be reimbursed in an Alternative Currency (each such date, an
“Honor Date”), the Borrower shall reimburse the Fronting Bank through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Borrower fails to so reimburse the Fronting Bank by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the Unpaid Reimbursement Obligation (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency), and the amount of such
Lender’s Commitment Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unpaid Reimbursement
Obligation, without regard to the minimum and multiples specified in §2.6 for
the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Total Commitment and the conditions set forth in §11
(other than the delivery of a Loan Request). Any notice given by the Fronting
Bank or the Administrative Agent pursuant to this §4.2.1 may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     4.2.2. Each Lender shall upon any notice pursuant to §4.2.1 make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the Fronting Bank, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Commitment Percentage of the Unpaid Reimbursement Obligation not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of §4.2.3, each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount (such participation by a Lender called
herein the “Letter of Credit Participation”). The Administrative Agent shall
remit the funds so received to the Fronting Bank in Dollars.
     4.2.3. With respect to any Unpaid Reimbursement Obligation that is not
fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in §11 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the Fronting Bank a Letter of
Credit Borrowing in the amount of the Unpaid Reimbursement Obligation that is
not so refinanced, which Letter of Credit Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the rate pursuant to
§5.9. In such event, each Lender’s payment to the Administrative Agent for the
account of the Fronting Bank pursuant to §4.2.2 shall be deemed payment in
respect of its Letter of Credit Participation.
     4.2.4. Until each Lender funds its Commitment pursuant to this §4.2 to
reimburse the Fronting Bank for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Commitment Percentage of such amount shall
be solely for the account of the Fronting Bank.
     4.2.5. Each Lender’s obligation to fund its Commitment or make its Letter
of Credit Participation to reimburse the Fronting Bank for amounts drawn under
Letters of Credit, as contemplated by this §4.2, shall be absolute and
unconditional and shall not be

- 43 -



--------------------------------------------------------------------------------



 



affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Fronting Bank, the Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Loans pursuant to this §4.2 is
subject to the conditions set forth in §11 (other than delivery by the Borrower
of a Loan Request). No such Letter of Credit Participation shall relieve or
otherwise impair the obligation of the Borrower to reimburse the Fronting Bank
for the amount of any payment made by the Fronting Bank under any Letter of
Credit, together with interest as provided herein.
     4.2.6. If any Lender fails to make available to the Administrative Agent
for the account of the Fronting Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this §4.2 by the time specified
in §4.2.2, then, without limiting the other provisions of this Credit Agreement,
the Fronting Bank shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Fronting Bank at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the Fronting Bank in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Fronting
Bank in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Commitment included in the relevant Committed Borrowing or Letter of
Credit Participation in respect of the relevant Letter of Credit Borrowing, as
the case may be. A certificate of the Fronting Bank submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
§4.2.6 shall be conclusive absent manifest error.
4.3. Repayment of Participations.
     4.3.1. At any time after the Fronting Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s Letter of Credit
Participation in respect of such payment in accordance with §4.2, if the
Administrative Agent receives for the account of the Fronting Bank any payment
in respect of the related Unpaid Reimbursement Obligation or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Commitment Percentage thereof in the
same funds as those received by the Administrative Agent.
     4.3.2. If any payment received by the Administrative Agent for the account
of the Fronting Bank pursuant to §4.2.1 is required to be returned under any of
the circumstances described in §15.16 (including pursuant to any settlement
entered into by the Fronting Bank in its discretion), each Lender shall pay to
the Administrative Agent for the account of the Fronting Bank its Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this §4.3.2 shall

- 44 -



--------------------------------------------------------------------------------



 



     survive the payment in full of the Obligations and the termination of this
Credit Agreement.
     4.4. Obligations Absolute. The obligation of the Borrower to reimburse the
Fronting Bank for each drawing under each Letter of Credit and to repay each
Unpaid Reimbursement Obligation shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Credit Agreement under all circumstances, including the following:
     (a) any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other Loan Document;
     (b) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Fronting Bank or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
     (c) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, or invalid in any respect or
any statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;
     (d) any payment by the Fronting Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, so long as such draft or certificate complies in
all material respects with such terms and the payment does not result from the
Fronting Bank’s gross negligence or willful misconduct; or any payment made by
the Fronting Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;
     (e) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or
     (f) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the

- 45 -



--------------------------------------------------------------------------------



 



Fronting Bank. The Borrower shall be conclusively deemed to have waived any such
claim against the Fronting Bank and its correspondents unless such notice is
given as aforesaid.
     4.5. Reliance by Issuer. To the extent not inconsistent with §4.4, the
Fronting Bank shall be entitled to rely, and shall be fully protected in relying
upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex, electronic
mail or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and, if the Fronting Bank shall determine that such advice is
reasonably necessary, upon advice and statements of legal counsel, independent
accountants and other experts selected by the Fronting Bank. The Fronting Bank
shall be fully justified in failing or refusing to take any action under this
Credit Agreement unless it shall first have received such advice or concurrence
of the Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Fronting Bank shall in all cases be
fully protected in acting, or in refraining from acting, under this Credit
Agreement in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Lenders and all future holders of a Letter of Credit Participation.
     4.6. Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent, for the accounts of the Lenders in accordance with their respective
Commitment Percentages, a letter of credit fee with respect to (a) each standby
Letter of Credit (each, a “Standby Letter of Credit Fee”), equal to the
Applicable Margin per annum with respect to Standby Letter of Credit Fees
multiplied by the daily Maximum Drawing Amount available to be drawn under such
standby Letter of Credit (whether or not such maximum amount is then in effect
under such standby Letter of Credit) and (b) each documentary Letter of Credit
(a “Documentary Letter of Credit Fee”), equal to the Applicable Margin per annum
with respect to Documentary Letter of Credit Fees multiplied by the daily
Maximum Drawing Amount available to be drawn under such documentary Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
Fronting Bank pursuant to this §4 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Commitment Percentages allocable to such Letter
of Credit pursuant to §2.13.1(d), with the balance of such fee, if any, payable
to the Fronting Bank for its own account. Such Letter of Credit Fees shall be
payable quarterly in arrears on the first Business Day of each calendar quarter
(or portion thereof) of the Borrower for the immediately preceding calendar
quarter of the Borrower, commencing on the first such date following the date
hereof, and on the Letter of Credit Expiration Date. In addition, the Borrower
shall pay to the Fronting Bank a fronting fee for the account of the Fronting
Bank in an amount agreed upon by the Fronting Bank and the Borrower and based on
the face amount of each Letter of Credit, which fronting fee shall be payable in
arrears (i) with respect to each documentary Letter of Credit, upon the issuance
thereof and (ii) with respect to each standby Letter of Credit, on the first
Business Day of each calendar quarter (or portion thereof) of the Borrower for
the immediately preceding calendar quarter of the Borrower and on the Letter of
Credit Expiration Date. In respect of each Letter of Credit, the Borrower shall
also pay to the Fronting Bank for the Fronting Bank’s own account the Fronting
Bank’s customary

- 46 -



--------------------------------------------------------------------------------



 



issuance, amendment, negotiation or document examination and other
administrative fees in such amounts and at such times as agreed upon between the
Borrower and the Fronting Bank when due. For purposes of calculating fees
pursuant to this §4.6 with respect to outstanding Letters of Credit issued in a
currency other than Dollars, the face amount of each such outstanding Letter of
Credit shall be the Dollar equivalent of such face amount as of the date any
such fees are due and at the end of each calendar quarter.
     4.7. Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Fronting Bank hereunder for any and all drawings
under such Letter of Credit. The Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.
     4.8. Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     4.9. Role of Fronting Bank. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Fronting Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Fronting Bank, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the Fronting Bank shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Fronting Bank, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Fronting Bank
shall be liable or responsible for any of the matters described in clauses
(a) through (f) of §4.4; provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the Fronting
Bank, and the Fronting Bank may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
Fronting Bank’s willful misconduct or gross negligence or the Fronting Bank’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. Subject to the foregoing, the
Fronting Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Fronting Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or

- 47 -



--------------------------------------------------------------------------------



 



purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
5. CERTAIN GENERAL PROVISIONS.
     5.1. Closing Fees. The Borrower agrees to pay to the Administrative Agent
for the accounts of the Lenders on the Closing Date the Upfront Fee and any
other fees due and payable on the Closing Date (collectively, the “Closing
Fee”), as set forth in the Fee Letter.
     5.2. Administrative Agency Fee. The Borrower shall pay to the
Administrative Agent, for the Administrative Agent’s own account, an
Administrative Agent’s fee (the “Administrative Agency Fee”) and such other fees
due and payable to the Administrative Agent (not including the Closing Fee), as
set forth in the Fee Letter.
     5.3. Funds for Payments.
     5.3.1. Payments to Administrative Agent. All payments of principal,
interest, Reimbursement Obligations, Fees and any other amounts due hereunder or
under any of the other Loan Documents shall be made on the due date thereof to
the Administrative Agent in Dollars, for the respective accounts of the Lenders
and the Administrative Agent, at the Administrative Agent’s Office or at such
other place that the Administrative Agent may from time to time designate, in
each case at or about 1:00 p.m. (New York time or other local time at the place
of payment) and in immediately available funds.
     5.3.2. No Offset, etc. All payments by the Borrower hereunder and under any
of the other Loan Documents shall be made without condition or deduction for any
recoupment, setoff, defense or counterclaim.
     5.3.3. Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold. Any and all payments by
or on account of any obligation of the Borrower hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to withhold or deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after any required
withholding or making all required deductions (including deductions applicable
to additional sums payable under this §5.3.3) the Administrative Agent, Lender
or Fronting Bank, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Tax Indemnifications.

- 48 -



--------------------------------------------------------------------------------



 



     (i) Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify the Administrative Agent, each Lender
and the Fronting Bank, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Fronting Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of any such payment or liability delivered to the Borrower by a
Lender or the Fronting Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Fronting
Bank, shall be conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and the Fronting Bank shall, and does hereby, indemnify the Borrower and
the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the Fronting Bank, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the Fronting Bank, as the case may be, to the
Borrower or the Administrative Agent pursuant to §5.3.4. Each Lender and the
Fronting Bank hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the Fronting Bank, as
the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, any
Lender or the Fronting Bank, the termination of the Total Commitments and the
repayment, satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this §5.3.3 the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
     (e) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Fronting Bank, or have any obligation to pay
to any Lender or

- 49 -



--------------------------------------------------------------------------------



 



the Fronting Bank, any refund of Taxes withheld or deducted from funds paid for
the account of such Lender or the Fronting Bank, as the case may be. If the
Administrative Agent, any Lender or the Fronting Bank determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
Fronting Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the Fronting Bank, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the Fronting
Bank in the event the Administrative Agent, such Lender or the Fronting Bank is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
Fronting Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.
     5.3.4. Status of Lenders; Tax Documentation.
     (a) Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
     (b) Without limiting the generality of the foregoing, (i) any Lender that
is a U.S. Person as defined in Section 7701(a)(30) of the Code shall, prior to
the date of the first payment by the Borrower hereunder to be made to such
Lender or the Administrative Agent or for such Lender’s or the Administrative
Agent’s account, deliver to the Borrower and the Administrative Agent executed
originals of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements,
and (ii) each Lender and the Administrative Agent that is not a U.S. Person as
defined in Section 7701(a)(30) of the Code for federal income tax purposes (a
“Non-U.S. Lender”)

- 50 -



--------------------------------------------------------------------------------



 



hereby agrees that, if and to the extent it is legally able to do so, it shall,
prior to the date of the first payment by the Borrower hereunder to be made to
such Lender or the Administrative Agent or for such Lender’s or the
Administrative Agent’s account, deliver to the Borrower and the Administrative
Agent, as applicable, such certificates, documents or other evidence, as and
when required by the Code or Treasury Regulations issued pursuant thereto,
including (a) in the case of a Non-U.S. Lender that is a “bank” for purposes of
Section 881(c)(3)(A) of the Code, two (2) duly completed copies of Internal
Revenue Service Form W-8BEN, Form W-8ECI, or Form W-8IMY and any other
certificate or statement of exemption required by Treasury Regulations, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Lender or the Administrative Agent establishing that with
respect to payments of principal, interest or fees hereunder it is (i) not
subject to United States federal withholding tax under the Code because such
payment is effectively connected with the conduct by such Lender or
Administrative Agent of a trade or business in the United States or (ii) totally
exempt or partially exempt from United States federal withholding tax under a
provision of an applicable tax treaty and (b) in the case of a Non-U.S. Lender
that is not a “bank” for purposes of Section 881(c)(3)(A) of the Code, a
certificate in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower and to the effect that (i) such Non-U.S. Lender is not a
“bank” for purposes of Section 881(c)(3)(A) of the Code, is not subject to
regulatory or other legal requirements as a bank in any jurisdiction, and has
not been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any governmental authority, any application made to
a rating agency or qualification for any exemption from any tax, securities law
or other legal requirements, (ii) is not a ten percent (10%) shareholder for
purposes of Section 881(c)(3)(B) of the Code and (iii) is not a controlled
foreign corporation receiving interest from a related person for purposes of
Section 881(c)(3)(C) of the Code, together with a properly completed Internal
Revenue Service Form W-8 or W-9, as applicable (or successor forms). Each Lender
or the Administrative Agent agrees that it shall, promptly upon a change of its
lending office or the selection of any additional lending office, to the extent
the forms previously delivered by it pursuant to this section are no longer
effective, and promptly upon the Borrower’s or the Administrative Agent’s
reasonable request after the occurrence of any other event (including the
passage of time) requiring the delivery of a Form W-8BEN, Form W-8ECI, Form W-8
or W-9 in addition to or in replacement of the forms previously delivered,
deliver to the Borrower and the Administrative Agent, as applicable, if and to
the extent it is properly entitled to do so, a properly completed and executed
Form W-8BEN, Form W-8ECI, Form W-8 or W-9, as applicable (or any successor forms
thereto).
     (c) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

- 51 -



--------------------------------------------------------------------------------



 



     5.4. Computations. All computations of interest on Base Rate Loans, Swing
Line Loans and of Fees shall be based on a 365-day year or 366-day year, as the
case may be, and paid for the actual number of days elapsed. All other
computations of fees and interest, including all computations of interest on
Eurodollar Rate Loans, shall be based on a 360-day year and paid for the actual
number of days elapsed. Except as otherwise provided in the definition of the
term “Interest Period” with respect to Eurodollar Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
outstanding amount of the Revolving Credit Loans and the Swing Line Loans as
reflected on the Loan Accounts from time to time shall be prima facie evidence
of the principal amount thereof owing and unpaid to Lenders, but the failure to
record, or any error in so recording, any amounts in the Loan Accounts shall not
limit or otherwise affect the obligation of the Borrower hereunder to make
payments of principal of, or interest on, the Loans when due.
     5.5. Inability to Determine Eurodollar Rate. If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan or
in connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
     5.6. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in

- 52 -



--------------------------------------------------------------------------------



 



each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted..
     5.7. Increased Costs; Mitigation Obligations.
     5.7.1. Increased Costs Generally. If any Change in Law shall:
     (a) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (to the extent included in the Eurodollar Rate) or the Fronting Bank;
     (b) subject any Lender or the Fronting Bank to any tax of any kind
whatsoever with respect to this Credit Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the Fronting Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by §5.3.3
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Fronting Bank); or
     (c) impose on any Lender or the Fronting Bank or the London interbank
market any other condition, cost or expense affecting this Credit Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the Fronting Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Fronting Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Fronting Bank, the Borrower will pay

- 53 -



--------------------------------------------------------------------------------



 



to such Lender or the Fronting Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Fronting Bank, as the case may
be, for such additional costs incurred or reduction suffered.
     5.7.2. Capital Requirements. If any Lender or the Fronting Bank determines
that any Change in Law affecting such Lender or the Fronting Bank or any
Domestic Lending Office or Eurodollar Lending Office of such Lender or such
Lender’s or the Fronting Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Fronting Bank’s capital or on the capital of such Lender’s or
the Fronting Bank’s holding company, if any, as a consequence of this Credit
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Fronting Bank, to a level below that which such Lender or
the Fronting Bank or such Lender’s or the Fronting Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Fronting Bank’s policies and the policies of such Lender’s or
the Fronting Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or the Fronting Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Fronting Bank or such Lender’s or the Fronting Bank’s holding company for
any such reduction suffered.
     5.7.3. Certificates for Reimbursement. A certificate of a Lender or the
Fronting Bank setting forth the amount or amounts necessary to compensate such
Lender or the Fronting Bank or its holding company, as the case may be, as
specified in §5.7.1 or §5.7.2 and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or the Fronting Bank,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
     5.7.4. Delay in Requests. Failure or delay on the part of any Lender or the
Fronting Bank to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the Fronting
Bank’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the Fronting Bank pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Fronting Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Fronting Bank’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
     5.7.5. Designation of a Different Lending Office. If any Lender requests
compensation under §5.7 or the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to §5.3.3, or if any Lender gives a notice pursuant to §5.6, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or

- 54 -



--------------------------------------------------------------------------------



 



affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to §§5.3.3 or 5.7, as the
case may be, in the future, or eliminate the need for the notice pursuant to
§5.6, as applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.
     5.8. Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from and against any loss, cost or expense (excluding the
Applicable Margin) that such Lender may sustain or incur as a consequence of
(a) default by the Borrower in payment of the principal amount of or any
interest on any Eurodollar Rate Loans as and when due and payable, including any
such loss or expense arising from interest or fees payable by such Lender to
banks of funds obtained by it in order to maintain its Eurodollar Rate Loans,
(b) default by the Borrower in making a borrowing or conversion after the
Borrower has given (or is deemed to have given) a Loan Request for, or a
Conversion Request to, a Eurodollar Rate Loan relating thereto in accordance
with §2.6 or §2.7 or (c) the making of any payment of a Eurodollar Rate Loan or
the making of any conversion of any such Revolving Credit Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period with
respect thereto, including interest or fees payable by such Lender to lenders of
funds obtained by it in order to maintain any such Loans and costs of
redeployment of funds.
     5.9. Interest After Default.
     5.9.1. Overdue Amounts. Overdue principal and (to the extent permitted by
applicable law and after giving effect to any applicable grace period) interest
on the Loans and all other overdue amounts payable hereunder (including Unpaid
Reimbursement Obligations) or under any of the other Loan Documents shall bear
interest (or fees in the case of Unpaid Reimbursement Obligations) compounded
monthly and payable on demand at a rate per annum equal to two percent (2%)
above the rate of interest or Letter of Credit Fee then applicable thereto (or,
if no rate of interest is then applicable thereto, the Base Rate) until such
amount shall be paid in full (after as well as before judgment).
     5.9.2. Amounts Not Overdue. During the continuance of an Event of Default
(other than any default with respect to payment of principal hereunder) until
such Event of Default has been cured or remedied or such Event of Default has
been waived by the Required Lenders pursuant to §15.12, at election of the
Required Lenders, (a) the principal of the Loans not overdue shall bear interest
at a rate per annum equal to two percent (2%) above the rate of interest then
applicable thereto and (b) the Applicable Margin applicable to Letter of Credit
Fees shall be equal to two percent (2%) above the Letter of Credit Fee otherwise
applicable to such Letter of Credit pursuant to §4.6.
     5.10. Replacement of Lenders. If any Lender (an “Affected Lender”)
(a) makes demand upon the Borrower for (or if the Borrower is otherwise required
to pay) amounts pursuant to §5.7, (b) is unable to make or maintain Eurodollar
Rate Loans as a result of a condition described in §5.6, (c) defaults in its
obligation to make Loans in accordance with the terms of this Credit Agreement
or purchase any Letter of Credit Participation, (d) elects not to extend the
Final Maturity Date, or (e) is a Defaulting Lender, the Borrower may, so long as
no

- 55 -



--------------------------------------------------------------------------------



 



Event of Default has occurred and is then continuing, within ninety (90) days of
receipt of such demand, notice (or the occurrence of such other event causing
the Borrower to be required to pay such compensation or causing §5.6 to be
applicable), default or election not to extend, as the case may be, by notice (a
“Replacement Notice”) in writing to the Administrative Agent and such Affected
Lender (i) request the non-Affected Lenders to acquire and assume all of the
Affected Lender’s Loans and Commitment as provided herein, but none of such
Lenders shall be under an obligation to do so; or (ii) designate a replacement
Lender satisfactory to the Administrative Agent and the Borrower (the
“Replacement Lender”) approved by the Administrative Agent, such approval not to
be unreasonably withheld or delayed. If any satisfactory Replacement Lender
shall be obtained, and/or if any one or more of the non-Affected Lenders shall
agree to acquire and assume all of the Affected Lender’s Loans and Commitment,
then such Affected Lender shall assign, in accordance with §14, all of its
Commitment, Loans, Letter of Credit Participations and other rights and
obligations under this Credit Agreement and all other Loan Documents to such
Replacement Lender or non-Affected Lenders, as the case may be, in exchange for
payment of the principal amount so assigned and all interest and fees accrued on
the amount so assigned, plus all other Obligations then due and payable to the
Affected Lender; provided, however, that (A) such assignment shall be without
recourse, representation or warranty and shall be on terms and conditions
reasonably satisfactory to such Affected Lender and such Replacement Lender
and/or non-Affected Lenders, as the case may be, and (B) prior to any such
assignment, the Borrower shall have paid to such Affected Lender all amounts
properly demanded and unreimbursed under §5.7. Upon the effective date of such
assignment, such institution shall become a “Lender” for all purposes under this
Credit Agreement and the other Loan Documents.
6. REPRESENTATIONS AND WARRANTIES.
     The Borrower represents and warrants to the Lenders and the Administrative
Agent as follows:
     6.1. Corporate Authority.
     6.1.1. Incorporation; Good Standing. The Borrower (a) is a corporation (or
similar business entity) duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or formation, (b) has all
requisite corporate (or the equivalent company) power to own its property and
conduct its business as now conducted and as presently contemplated, and (c) is
in good standing as a foreign corporation (or similar business entity) and is
duly authorized to do business in each jurisdiction where such qualification is
necessary except where a failure to be so qualified would not have a Material
Adverse Effect. Except as would not reasonably be expected to result in a
Material Adverse Effect, each of the Subsidiaries of the Borrower (a) is a
corporation (or similar business entity) duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation,
(b) has all requisite corporate (or the equivalent company) power to own its
property and conduct its business as now conducted and as presently
contemplated, and (c) is in good standing as a foreign corporation (or similar
business entity) and is duly authorized to do business in each jurisdiction
where such qualification is necessary.

- 56 -



--------------------------------------------------------------------------------



 



     6.1.2. Authorization. The execution, delivery and performance of this
Credit Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby (a) are within the corporate (or the equivalent company)
authority of such Person, (b) have been duly authorized by all necessary
corporate (or the equivalent company) proceedings, (c) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which the Borrower is subject or any judgment,
order, writ, injunction, license or permit applicable to the Borrower and (d) do
not conflict with any provision of the Governing Documents of, or any material
agreement or other instrument binding upon, the Borrower.
     6.1.3. Enforceability. The execution and delivery of this Credit Agreement
and the other Loan Documents will result in valid and legally binding
obligations of such Person enforceable against it in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
     6.2. Governmental Approvals; Other Consents. The execution, delivery and
performance by the Borrower of this Credit Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby do not require
the approval or consent of, or filing with, any governmental agency or authority
or any other Person other than those already obtained except for filings by the
Borrower with the Securities and Exchange Commission to comply with applicable
reporting requirements.
     6.3. Financial Statements. There has been furnished to each of the Lenders
consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at the Balance Sheet Date, and consolidated and consolidating
statements of income and consolidated statement of cash flow of the Borrower and
its Subsidiaries for the fiscal year then ended, audited by Deloitte & Touche
LLP. Such balance sheets and statements of income and cash flow have been
prepared in accordance with GAAP and fairly present the financial condition of
the Borrower and its Subsidiaries as at the close of business on the date
thereof and the results of operations for the fiscal year then ended.
     6.4. No Material Adverse Changes, etc. Since the Balance Sheet Date there
has been no event or circumstance which has had a Material Adverse Effect.
     6.5. Franchises, Patents, Copyrights, etc. The Borrower and each of its
Subsidiaries possesses all material franchises, patents, copyrights, trademarks,
trade names, licenses and permits, and rights in respect of the foregoing,
adequate for the conduct of its business substantially as now conducted.
     6.6. Litigation. Except as set forth in Schedule 6.6 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against the Borrower or any of its Subsidiaries before any Governmental
Authority, that (a) would reasonably be expected to

- 57 -



--------------------------------------------------------------------------------



 



have a Material Adverse Effect or (b) question the validity of this Credit
Agreement or any of the other Loan Documents.
     6.7. Compliance with Other Instruments, Laws, etc. Neither the Borrower nor
any of its Subsidiaries is in violation of any provision of its Governing
Documents, or any agreement or instrument to which it may be subject or by which
it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that would reasonably be expected to have a Material Adverse Effect.
     6.8. Tax Status. The Borrower and its Subsidiaries (a) have made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject,
(b) have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) have set
aside on their books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction except those being contested
in good faith and by appropriate proceedings, and none of the officers of the
Borrower know of any basis for any such claim.
     6.9. No Event of Default. No Default or Event of Default has occurred and
is continuing.
     6.10. Holding Company and Investment Company Acts; Margin Regulations.
Neither the Borrower nor any of its Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company”, as such terms are defined in the Public Utility Holding Company Act of
1935; nor is it an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940. The Borrower and its Subsidiaries are not
engaged in and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purposes
of purchasing or carrying margin stock.
     6.11. ERISA Compliance.
     6.11.1. Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

- 58 -



--------------------------------------------------------------------------------



 



     6.11.2. There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     6.11.3. (a) No ERISA Event has occurred, and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan which could reasonably be expected to result in liability
exceeding the Threshold Amount; (b) the Borrower and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (c) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Borrower nor any ERISA Affiliate knows of any facts or circumstances
that could reasonably be expected to cause the funding target attainment
percentage for any such plan to drop below 60% as of the most recent valuation
date; (d) neither the Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (e) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (f) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
     6.11.4. Neither the Borrower or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Closing Date,
those listed on Schedule 6.11.4 hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
     6.12. Environmental Compliance. In the ordinary course of its business, the
Borrower conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Borrower and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Substances, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses). On the basis of this review, the
Borrower has

- 59 -



--------------------------------------------------------------------------------



 



reasonably concluded that such associated liabilities and costs, including the
costs of compliance with Environmental Laws, are unlikely to have a Material
Adverse Effect.
     6.13. Subsidiaries, etc. Schedule 6.13 hereto sets forth, as of the Closing
Date, a true and complete list of the only Subsidiaries of the Borrower.
     6.14. Disclosure. All information heretofore furnished by the Borrower to
the Administrative Agent or any Lender for purposes of or in connection with
this Credit Agreement or any transaction contemplated hereby is, and all such
information hereafter furnished by the Borrower to the Administrative Agent or
any Lender will be, true and accurate in all material respects on a date as of
which such information is stated or certified. The Borrower has disclosed to the
Administrative Agent and the Lenders in writing any and all facts, other than
general economic conditions, legal standards or regulatory conditions which has
a Material Adverse Effect or would reasonably be likely to result in a Material
Adverse Effect.
     6.15. Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans, the requesting or issuance, extension or renewal of any
Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, neither the Borrower nor any of its
Subsidiaries or other Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.
7. AFFIRMATIVE COVENANTS.
     The Borrower covenants and agrees that, so long as any Revolving Credit
Loan, Swing Line Loan, Unpaid Reimbursement Obligation or Letter of Credit is
outstanding or any Lender has any obligation to make any Loans or the Fronting
Bank has any obligation to issue, extend, amend or renew any Letters of Credit:
     7.1. Punctual Payment. The Borrower promises to duly and punctually pay or
cause to be paid the principal and interest on the Loans, all Reimbursement
Obligations, the Fees and all other amounts provided for in this Credit
Agreement and the other Loan Documents, all in accordance with the terms of this
Credit Agreement and such other Loan Documents.
     7.2. Records and Accounts. The Borrower will (a) keep, and cause each of
its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP and
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and

- 60 -



--------------------------------------------------------------------------------



 



amortization of its properties and the properties of its Subsidiaries,
contingencies, and other reserves.
     7.3. Financial Statements, Certificates and Information. The Borrower will
deliver to each of the Lenders:
     (a) as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Borrower, the consolidated
balance sheet of the Borrower and its Subsidiaries and the consolidating balance
sheet of the Borrower and its Subsidiaries, each as at the end of such year and,
with respect to the consolidated balance sheet of the Borrower and its
Subsidiaries, setting forth in comparative form the figures for the previous
fiscal year, and the related consolidated statement of income and consolidated
statement of cash flow and consolidating statement of income, all such
consolidated and consolidating statements to be in reasonable detail and
prepared in accordance with GAAP, and with respect to the consolidated
statements, setting forth in comparative form the figures for the previous
fiscal year, and audited, without qualification and without an expression of
uncertainty as to the ability of the Borrower or any of its Subsidiaries to
continue as going concerns, by Deloitte & Touche LLP or by other similar
independent certified public accountants of nationally recognized standing,
together with a written statement from such accountants to the effect that they
have read a copy of this Credit Agreement, and that, in making the examination
necessary to said certification, they have obtained no knowledge of any Default
or Event of Default, or, if such accountants shall have obtained knowledge of
any then existing Default or Event of Default they shall disclose in such
statement any such Default or Event of Default; provided that such accountants
shall not be liable to the Lenders for failure to obtain knowledge of any
Default or Event of Default;
     (b) as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, commencing with the fiscal quarter ended March 31,
2011, copies of the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries and the unaudited consolidating balance sheet of the Borrower and
its Subsidiaries, each as at the end of such quarter and, with respect to the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries,
setting forth in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year, and the related consolidated statement of
income and consolidated statement of cash flow and consolidating statement of
income for the portion of the Borrower’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, and with respect to the
consolidated statements, setting forth in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year, together with a
certification by the Chief Financial Officer, Chief Accounting Officer or the
Treasurer of the Borrower that the information contained in such financial
statements fairly presents the financial position of the Borrower and its
Subsidiaries on the date thereof (subject to year-end adjustments and addition
of footnotes);
     (c) simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b) above, a statement certified by the Chief
Financial Officer, Chief

- 61 -



--------------------------------------------------------------------------------



 



Accounting Officer or the Treasurer of the Borrower in substantially the form of
Exhibit C hereto (a “Compliance Certificate”) and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §9;
     (d) contemporaneously with the filing or mailing thereof, copies of all
filings containing financial statements or proxy statements filed with the
Securities and Exchange Commission or sent to the stockholders of the Borrower;
     (e) from time to time such other financial data and information (including
any and all financial statements and other supporting financial documents and
schedules including copies of any accountant’s management letters with respect
to the business, financial condition and other affairs of the Borrower or any of
its Subsidiaries) as the Administrative Agent or any Lender may reasonably
request.
Documents required to be delivered pursuant to §7.3 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet under Investor
Relations at the website address www.timberland.com; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Lead Arranger will make available to the Lenders and the Fronting Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system utilizing at least comparable
security and privacy protection methods as those used by IntraLinks on the date
hereof or, in the event such methods are improved by IntraLinks in the future,
such improved methods (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arranger, the Fronting Bank and the Lenders to
treat such Borrower Materials as not containing any material

- 62 -



--------------------------------------------------------------------------------



 



non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Lead Arranger shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”
     7.4. Notices. The Borrower will promptly notify the Administrative Agent
and each of the Lenders in writing of the occurrence of any Default or Event of
Default, together with a reasonably detailed description thereof, and the
actions the Borrower proposes to take with respect thereto. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Credit Agreement or
any other note, evidence of indebtedness, indenture or other obligation
evidencing Material Debt to which or with respect to which the Borrower or any
of its Subsidiaries is a party or obligor, whether as principal, guarantor,
surety or otherwise, the Borrower shall forthwith give written notice thereof to
the Administrative Agent and each of the Lenders, describing the notice or
action and the nature of the claimed default.
     7.5. Legal Existence; Maintenance of Properties. The Borrower will do or
cause to be done all things reasonably necessary to preserve and keep in full
force and effect its legal existence. The Borrower (i) will cause all of its
properties and those of its Subsidiaries used and useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment,
(ii) will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrower may
be reasonably necessary so that the business carried on in connection therewith
may be properly and advantageously conducted at all times, and (iii) will, and
will cause each of its Subsidiaries to, continue to engage primarily in the
businesses now conducted by them and in related businesses; provided that
nothing in this §7.5 shall prevent the Borrower from engaging in transactions
not prohibited hereunder or from discontinuing the operation and maintenance of
any of its properties or any of those of its Subsidiaries if such discontinuance
is, in the judgment of the Borrower, desirable in the conduct of its or their
business and that do not in the aggregate have a Material Adverse Effect.
     7.6. Insurance. The Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurers insurance with
respect to its properties and business against such casualties and contingencies
as shall be in accordance with the general practices of businesses engaged in
similar activities in similar geographic areas and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent.
     7.7. Taxes. The Borrower will, and will cause each of its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its Real Estate, sales and activities, or any part thereof,
or upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies that if unpaid might by law become a Lien or charge upon
any of its property; provided that any such tax, assessment, charge, levy or
claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings

- 63 -



--------------------------------------------------------------------------------



 



and if the Borrower or such Subsidiary shall have set aside on its books
adequate reserves with respect thereto; and provided further that the Borrower
and each Subsidiary of the Borrower will pay all such taxes, assessments,
charges, levies or claims forthwith upon the commencement of proceedings to
foreclose any Lien that may have attached as security therefor except where the
failure to pay would not reasonably be expected to result in a Material Adverse
Effect.
     7.8. Inspection of Properties and Books, etc. The Borrower shall permit the
Lenders, through the Administrative Agent or any of the Lenders’ other
designated representatives, to visit and inspect any of the properties of the
Borrower or any of its Subsidiaries, to examine the books of account of the
Borrower and its Subsidiaries (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances and accounts of the Borrower
and its Subsidiaries with, and to be advised as to the same by, its and their
officers, all at such reasonable times and intervals as the Administrative Agent
or any Lender may reasonably request.
     7.9. Compliance with Laws, Contracts, Licenses, and Permits. Except as
would not reasonably be expected to result in a Material Adverse Effect, the
Borrower will, and will cause each of its Subsidiaries to, comply with (a) the
applicable laws and regulations wherever its business is conducted, including
all Environmental Laws, (b) the provisions of its Governing Documents, (c) all
agreements and instruments by which it or any of its properties may be bound and
(d) all applicable decrees, orders, and judgments. If any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that the Borrower
or any of its Subsidiaries may fulfill any of its obligations hereunder or any
of the other Loan Documents, the Borrower will, or (as the case may be) will
cause such Subsidiary to, immediately take or cause to be taken all reasonable
steps within the power of the Borrower or such Subsidiary to obtain such
authorization, consent, approval, permit or license and furnish the
Administrative Agent and the Lenders with evidence thereof.
     7.10. Use of Proceeds and Margin Stock.
     7.10.1. General. The Borrower shall use proceeds of the Loans for working
capital and other lawful corporate purposes and to fund repurchases of shares of
Capital Stock of the Borrower and acquisitions. The Borrower will obtain Letters
of Credit solely for working capital and general corporate purposes.
     7.10.2. Regulations U and X. The Borrower covenants and agrees that no
portion of any Loan shall be used, and no portion of any Letter of Credit shall
be obtained, for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224, to the
extent that such use would be in violation of Regulation U and/or X.
     7.10.3. Miscellaneous. Notwithstanding anything herein or in any other Loan
Document, there shall be no restrictions on the sale, pledge or disposition of
any margin stock (as defined in §7.10.2) or any other restriction or limitation
that would cause

- 64 -



--------------------------------------------------------------------------------



 



margin stock (as defined in §7.10.2) to indirectly secure the Loans or Letters
of Credit hereunder (within the meaning of Regulation U).
     7.11. Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.
     7.12. Pari Passu. The Borrower shall ensure that its obligations under the
Loan Documents shall at all times rank at least pari passu with all of its other
present and future unsecured and unsubordinated indebtedness with the exception
of any obligations which are mandatorily preferred by applicable law and not by
contract.
8. CERTAIN NEGATIVE COVENANTS.
     The Borrower covenants and agrees that, so long as any Revolving Credit
Loan, Swing Line Loan, Unpaid Reimbursement Obligation or Letter of Credit is
outstanding or any Lender has any obligation to make any Loans or the Fronting
Bank has any obligations to issue, extend, amend or renew any Letters of Credit:
     8.1. Restrictions on Indebtedness.
     8.1.1. Restrictions on Guarantees. The Borrower will not, and will not
permit any of its Subsidiaries to, Guarantee the indebtedness or other
obligations of any other Person; provided, however, the Borrower and its
Subsidiaries may Guarantee the indebtedness or other obligations of the Borrower
or Subsidiaries of the Borrower; provided, however, if, at any time prior to the
Final Maturity Date, any Subsidiary of the Borrower Guarantees any indebtedness
of the Borrower, other than the indebtedness under this Credit Agreement, then
such Subsidiary shall provide, within ten (10) days of entering into such
Guarantee, to the Administrative Agent, for the benefit of the Lenders, a pari
passu Guarantee of the Obligations plus Governing Documents and an incumbency
certificate of such Subsidiary and a favorable legal opinion addressed to the
Administrative Agent from legal counsel of such Subsidiary, each such document
in form and substance satisfactory to the Administrative Agent (unless such
other guaranteed indebtedness is subordinated to the Obligations, in which case
the Subsidiary guaranty of the Obligations shall be senior).
     8.1.2. Restrictions on Borrowed Money Indebtedness. The Borrower will not,
and will not permit any of its Subsidiaries to, incur any Borrowed Money
Indebtedness; provided, however, (a) the Borrower may incur Borrowed Money
Indebtedness so long as the material terms of any Borrowed Money Indebtedness
which is not Borrowed Money Indebtedness relating to the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of
business) or in respect of any Synthetic Leases or any Capitalized Leases are no
more restrictive with respect to covenants and events of default or other
material terms than the terms and conditions set forth in this Credit Agreement
with respect to the Obligations; (b) Subsidiaries of the Borrower may incur
Borrowed

- 65 -



--------------------------------------------------------------------------------



 



Money Indebtedness to the Borrower and its Subsidiaries to the extent permitted
by §8.3 and (c) Subsidiaries of the Borrower may incur Borrowed Money
Indebtedness to Persons other than the Borrower so long as at the time of
entering into any such Borrowed Money Indebtedness the aggregate amount
outstanding of such Borrowed Money Indebtedness does not exceed ten percent
(10.0%) of Consolidated Total Assets at such time.
     8.2. Restrictions on Liens. The Borrower will not, and will not permit any
of its Subsidiaries to, (a) create or incur or suffer to be created or incurred
or to exist any Lien upon any of its property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of such property or assets or the income or profits therefrom
for the purpose of subjecting the same to the payment of indebtedness or
performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; or (d) suffer to exist for a period of more
than sixty (60) days after the same shall have been incurred any indebtedness or
claim or demand against it that if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over its general
creditors; provided that the Borrower or any of its Subsidiaries may create or
incur or suffer to be created or incurred or to exist:
     (i) Liens in favor of the Borrower on all or part of the assets of
Subsidiaries of the Borrower securing indebtedness owing by Subsidiaries of the
Borrower to the Borrower;
     (ii) Liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or being contested in good faith by
appropriate proceedings or Liens on properties to secure claims for labor,
material or supplies in respect of obligations not overdue or being contested in
good faith by appropriate proceedings;
     (iii) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations, other than any Lien imposed by ERISA in excess of the
Threshold Amount;
     (iv) Liens on properties in respect of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;
     (v) Liens of carriers, warehousemen, mechanics and materialmen, and other
like Liens on properties, in existence less than one hundred twenty (120) days
from the date of creation thereof in respect of obligations not overdue;

- 66 -



--------------------------------------------------------------------------------



 



     (vi) encumbrances on Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens and other
minor Liens, provided that none of such Liens (A) interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower and its Subsidiaries, and (B) individually or in the aggregate has a
Material Adverse Effect;
     (vii) Liens existing on the date hereof and listed on Schedule 8.2 hereto,
including any renewals, refinancings and extensions thereof provided that
(x) the aggregate amount of indebtedness secured by such Liens is not increased
by any such renewal, refinancing or extension and (y) such indebtedness is not
secured by any additional assets;
     (viii) purchase money security interests in or purchase money mortgages on
real or personal property acquired after the date hereof by the Borrower or such
Subsidiary to secure purchase money indebtedness incurred in connection with the
acquisition of such property or under any Capitalized Lease, which security
interests or mortgages cover only the real or personal property so acquired;
provided that such purchase money security interests in or purchase money
mortgages do not secure an aggregate amount of purchase money indebtedness
(including purchase money indebtedness incurred under any Capitalized Lease) in
excess of ten percent (10%) of Consolidated Total Assets at such time, which
such indebtedness is also permitted hereunder;
     (ix) Liens on the Borrower’s common stock held in Treasury; and
     (x) other Liens not otherwise permitted hereunder, provided that such Liens
do not secure indebtedness in an aggregate amount outstanding or committed in
excess of five percent (5%) of Consolidated Total Assets at such time, which
such indebtedness is also permitted hereunder.
     8.3. Restrictions on Investments. The Borrower will not, and will not
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in:
     (a) marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower;
     (b) demand deposits, certificates of deposit, bank acceptances and time
deposits of (i) United States banks or trust companies having total assets in
excess of $1,000,000,000, (ii) any Lender or (iii) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development (the “OECD”), or a political subdivision of
such country, and having total assets in excess of $1,000,000,000, provided that
such bank is acting through a branch or agency located in the country in which
it is organized or another country which is a member of the OECD;

- 67 -



--------------------------------------------------------------------------------



 



     (c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P-2” if rated by Moody’s, and not less than “A-2” if
rated by S&P;
     (d) repurchase agreements with respect to securities described in clause
(a) above entered into with an office of a bank or trust company meeting the
criteria specified in clause (b) above;
     (e) money market funds which invest only in securities described in clauses
(a), (b), (c) and (d) above;
     (f) Investments existing on the date hereof and listed on the consolidating
balance sheet of the Borrower and its Subsidiaries as of the Balance Sheet Date;
     (g) Investments by the Borrower or any of its Subsidiaries consisting of a
Permitted Acquisition;
     (h) Investments consisting of promissory notes received as proceeds of
asset dispositions permitted by §8.5.2;
     (i) Investments consisting of loans and advances to employees not to exceed
$5,000,000 in the aggregate at any time outstanding;
     (j) sales of inventory among the Borrower and its Subsidiaries in the
ordinary course of business;
     (k) Investments consisting of taxable or tax exempt securities issued by
any state of the United States or any political subdivision of such state which
at the time of purchase have been rated and the ratings for which are not less
than “A2” if rated by Moody’s, and not less than “A” if rated by S&P; and
     (l) other Investments not otherwise permitted hereunder, provided that the
aggregate amount of all such Investments outstanding at any time shall not
exceed five percent (5%) of Consolidated Total Assets at such time.
     8.4. Restricted Payments. The Borrower will not make any Restricted
Payments except that the Borrower may make Restricted Payments so long as, on
the date that the Borrower declares, commits to or makes (in the case of
payments not previously declared or committed to) any such Restricted Payment,
no Default or Event of Default has occurred and is continuing or would result
therefrom. Notwithstanding anything herein to the contrary, this §8.4 shall not
restrict the Borrower’s ability to retire shares of its common stock held in
Treasury.
     8.5. Merger, Consolidation, Disposition of Assets, and Fundamental Changes.
     8.5.1. Mergers and Acquisitions. The Borrower will not, and will not permit
any of its Subsidiaries to, become a party to any merger or consolidation, or
agree to or effect any asset acquisition or stock acquisition (other than the
acquisition of assets in the

- 68 -



--------------------------------------------------------------------------------



 



ordinary course of business consistent with past practices or the acquisition of
shares of common stock of the Borrower) except:
     (a) the merger or consolidation of one or more of the Subsidiaries of the
Borrower with and into the Borrower, or the merger, amalgamation or
consolidation of two or more Subsidiaries of the Borrower; or
     (b) the acquisition of stock or other securities of, or any assets of, any
Person, provided that:
     (i) no Default or Event of Default has occurred and is continuing or would
result from such acquisition;
     (ii) such Person is in the same line of business as the Borrower and its
Subsidiaries or a related business;
     (iii) the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof, of the business to be acquired has
approved such acquisition;
     (iv) not less than ten (10) days prior to the consummation of such
acquisition, the Borrower shall have delivered to the Administrative Agent
written notice of such acquisition, which notice shall provide the
Administrative Agent with a reasonably detailed description of such acquisition;
     (v) not less than ten (10) days prior to the consummation of the proposed
acquisition, the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating compliance with the financial covenants set
forth in §9 after giving effect to such acquisition; and
     (vi) in the event that any proposed acquisition involves a merger or
consolidation, the Borrower shall be the continuing or surviving Person in such
merger or consolidation.
     8.5.2. Disposition of Assets. The Borrower will not, and will not permit
any of its Subsidiaries to, become a party to or agree to or effect any
disposition of assets, other than (a) (i) the sale of inventory, (ii) the
licensing of intellectual property and (iii) the disposition of assets, in each
case in the ordinary course of business consistent with past practices, (b) the
disposition of shares of common stock of the Borrower, and (c) Asset Sales
(including sale leaseback transactions); provided that in the case of any such
Asset Sale, (i) no Default or Event of Default shall have occurred and be
continuing or would result from such Asset Sale and (ii) the total net book
value of the assets sold or otherwise disposed of in connection with all Asset
Sales, over the term of this Credit Agreement, shall not exceed an aggregate
amount equal to ten percent (10%) of Consolidated Total Assets as of the end of
the Borrower’s prior fiscal year. Notwithstanding anything herein to the
contrary, except for Permitted Factoring Transactions, the Borrower shall not,
and shall not permit any of its Subsidiaries to, sell or otherwise transfer
(A) accounts or general intangibles for money due or to become

- 69 -



--------------------------------------------------------------------------------



 



due, (B) chattel paper, instruments or documents creating or evidencing a right
to payment of money or (C) other receivables (collectively “receivables”),
whether pursuant to a purchase facility or otherwise, other than in connection
with the disposition of the business operations of such Person relating thereto
or a disposition of defaulted receivables for collection and not as a financing
arrangement.
     8.5.3. Fundamental Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, dissolve or liquidate; provided that Subsidiaries of the
Borrower may dissolve or be liquidated into the Borrower or other Subsidiaries
of the Borrower if no Default or Event of Default exists at the time of such
dissolution or liquidation, and such dissolution or liquidation will not result
in an Event of Default hereunder.
     8.6. Derivative Transactions. The Borrower will not, and will not permit
any of its Subsidiaries to, incur or permit to exist any Derivative Transactions
except in connection with the management of interest rate fluctuation risks and
currency and commodity risks of the Borrower or its Subsidiaries in the ordinary
course of business. Notwithstanding the foregoing, the Borrower or any of its
Subsidiaries may incur or permit to exist Derivative Transactions not otherwise
permitted hereunder so long as the aggregate amount of the obligations of the
Borrower or such Subsidiary under such Derivative Transactions shall not exceed
$10,000,000 at any time. The amount of any obligations at any time of
determination represented under any Derivative Transaction shall be the maximum
amount of any termination or loss payment required to be paid by such Person if
such Derivative Transaction were, at the time of determination, to be terminated
by reason of any event of default or early termination event thereunder, whether
or not such event of default or early termination event has in fact occurred.
     8.7. Business Activities. The Borrower will not, and will not permit any of
its Subsidiaries to, engage in any type of business other than the businesses
conducted by them on the Closing Date and in related businesses. At no time
shall more than fifty percent (50%) of Consolidated Net Income be derived from
royalties on account of licensing the “Timberland” brand.
     8.8. Fiscal Year. The Borrower will not, and will not permit any of its
Subsidiaries to, change the date of the end of its fiscal year from December 31
of each year.
     8.9. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such Affiliate or, to the
knowledge of the Borrower, any corporation, partnership, trust or other entity
in which any such Affiliate has a substantial interest or is an officer,
director, trustee or partner, on terms more favorable to such Person than would
have been obtainable on an arm’s-length basis in the ordinary course of
business.

- 70 -



--------------------------------------------------------------------------------



 



9. FINANCIAL COVENANTS.
     The Borrower covenants and agrees that, so long as any Revolving Credit
Loan, Swing Line Loan, Unpaid Reimbursement Obligation or Letter of Credit is
outstanding or any Lender has any obligation to make any Loans or the Fronting
Bank has any obligation to issue, extend, amend or renew any Letters of Credit:
     9.1. Fixed Charge Coverage Ratio. As of the end of any fiscal quarter, the
Fixed Charge Coverage Ratio for the Reference Period then ended shall not be
less than 2.25:1.00.
     9.2. Leverage Ratio. As of the end of any fiscal quarter, the Leverage
Ratio for the Reference Period then ended shall not exceed 2.00:1.00; provided
that the Leverage Ratio shall be calculated on a Pro Forma Basis for the fiscal
quarter in which an acquisition or disposition permitted hereunder occurs and
the three fiscal quarters following such acquisition or disposition.
10. CLOSING CONDITIONS.
     The obligations of the Lenders to make the initial Revolving Credit Loans,
the Swing Line Lender to make the initial Swing Line Loans and of the Fronting
Bank to issue, extend, amend or renew any initial Letters of Credit shall be
subject to the satisfaction of the following conditions precedent on or prior to
April 26, 2011:
     10.1. Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to the Administrative
Agent, the Lead Arranger and each of the Lenders. The Administrative Agent shall
have received a fully executed copy of each such document.
     10.2. Certified Copies of Governing Documents. The Administrative Agent, on
behalf of each of the Lenders, shall have received from the Borrower a copy,
certified by a duly authorized officer of such Person to be true and complete on
the Closing Date, of each of its Governing Documents as in effect on such date
of certification.
     10.3. Corporate or Other Action. All corporate (or other) action necessary
for the valid execution, delivery and performance by the Borrower of this Credit
Agreement and the other Loan Documents shall have been duly and effectively
taken, and evidence thereof satisfactory to the Lenders shall have been provided
to the Administrative Agent on behalf of the Lenders.
     10.4. Incumbency Certificate. The Administrative Agent, on behalf of each
of the Lenders, shall have received from the Borrower an incumbency certificate,
dated as of the Closing Date, signed by a duly authorized officer of the
Borrower, and giving the name and bearing a specimen signature of each
individual who shall be authorized: (a) to sign, in the name and on behalf of
such Person, each of the Loan Documents to which such Person is or is to become
a party; (b) to make Loan Requests and Conversion Requests and to apply for
Letters of Credit; and (c) to give notices and to take other action on its
behalf under the Loan Documents.

- 71 -



--------------------------------------------------------------------------------



 



     10.5. Compliance Certificate. The Administrative Agent, on behalf of each
of the Lenders, shall have received from the Borrower a duly completed
Compliance Certificate (as defined in the Existing Credit Agreement) as of the
last day of the fiscal quarter of the Borrower ended on December 31, 2010,
signed by a duly authorized officer of the Borrower.
     10.6. Opinion of Counsel. The Administrative Agent, on behalf of each of
the Lenders, shall have received a favorable legal opinion addressed to the
Lenders and the Administrative Agent, dated as of the Closing Date, in form and
substance satisfactory to the Lenders, the Lead Arranger and the Administrative
Agent, from Pierce Atwood LLP, counsel to the Borrower and its Subsidiaries.
     10.7. Repayment of Loans and Fees under Existing Credit Agreement. The
Borrower shall have paid to the Administrative Agent any loans that are
outstanding under the Existing Credit Agreement and any fees relating thereto
that are due and payable for the period prior to the Closing Date.
     10.8. Payment of Fees. The Borrower shall have paid to the Lenders or the
Administrative Agent, as appropriate, the Fees pursuant to §§5.1 and 5.2.
     Without limiting the generality of the provisions of the last paragraph of
§13.3, for purposes of determining compliance with the conditions specified in
this §10, each Lender that has signed this Credit Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
11. CONDITIONS TO ALL BORROWINGS.
     The obligations of the Lenders to make any Revolving Credit Loan, the Swing
Line Lender to make any Swing Line Loan and of the Fronting Bank to issue,
extend, amend or renew any Letter of Credit, in each case whether on or after
the Closing Date, shall also be subject to the satisfaction of the following
conditions precedent:
     11.1. Representations True; No Event of Default. Each of the
representations and warranties of any of the Borrower and its Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true as of the date as of which they were made and shall also be true
at and as of the time of the making of such Loan or the issuance of such Letter
of Credit, with the same effect as if made at and as of that time (except (a) to
the extent of changes either (i) resulting from transactions contemplated or not
prohibited by this Credit Agreement and the other Loan Documents or (ii) changes
occurring in the ordinary course of business that singly or in the aggregate do
not constitute a Material Adverse Effect, and (b) to the extent that such
representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing or would
result from the making of such Loan or the issuance of such Letter of Credit.
The Administrative Agent shall have received a certificate of the Borrower
signed by an authorized officer of the Borrower to such effect.

- 72 -



--------------------------------------------------------------------------------



 



     11.2. No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or to
participate in the issuance, amendment, extension or renewal of such Letter of
Credit or in the reasonable opinion of the Fronting Bank would make it illegal
for the Fronting Bank to issue, extend or renew such Letter of Credit.
     11.3. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Administrative
Agent’s Special Counsel, and the Lenders, the Administrative Agent and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as the Administrative Agent may
reasonably request.
     11.4. Alternative Currency. In the case of a Letter of Credit Borrowing to
be denominated in an Alternative Currency, there shall not have occurred any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls which in the reasonable opinion
of the Administrative Agent or the Fronting Bank would make it impracticable for
such Letter of Credit to be denominated in the relevant Alternative Currency.
12. EVENTS OF DEFAULT; ACCELERATION; ETC.
     12.1. Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of the Loans or any
Reimbursement Obligation when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;
     (b) the Borrower or any of its Subsidiaries shall fail to pay any interest
on the Loans, any Fees, or other sums due hereunder or under any of the other
Loan Documents, within three (3) Business Days after the same shall have become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment,;
     (c) the Borrower shall fail to comply with any of its covenants contained
in §§7.3(a), (b) or (c), the first sentence of 7.5, 7.9, 7.10, 8 or 9;
     (d) the Borrower or any of its Subsidiaries shall fail to perform any term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this §12.1) for thirty (30) days after
written notice of such failure has been given to the Borrower by the
Administrative Agent;
     (e) any representation or warranty of the Borrower or any of its
Subsidiaries in this Credit Agreement or any of the other Loan Documents or in
any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall

- 73 -



--------------------------------------------------------------------------------



 



prove to have been false in any material respect upon the date when made or
deemed to have been made or repeated;
     (f) the Borrower or any of its Subsidiaries shall fail to pay at maturity,
or within any applicable period of grace, any obligation for borrowed money or
credit received or in respect of any Capitalized Leases or any Synthetic Leases,
individually or in the aggregate which exceeds $25,000,000 (“Material Debt”), or
fail to observe or perform any material term, covenant or agreement contained in
any agreement for Material Debt as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof, or any such
holder or holders shall rescind or shall have a right to rescind the purchase of
any such obligations constituting Material Debt;
     (g) the Borrower or any of its Subsidiaries shall make an assignment for
the benefit of creditors, or admit in writing its inability to pay or generally
fail to pay its debts as they mature or become due, or shall petition or apply
for the appointment of a trustee or other custodian, liquidator or receiver of
the Borrower or any of its Subsidiaries or of any substantial part of the assets
of the Borrower or any of its Subsidiaries or shall commence any case or other
proceeding relating to the Borrower or any of its Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against the Borrower or any of its
Subsidiaries and the Borrower or any of its Subsidiaries shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition or
application shall not have been dismissed within sixty (60) days following the
filing thereof;
     (h) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Borrower or any of its Subsidiaries
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of the
Borrower or any Subsidiary of the Borrower in an involuntary case under federal
bankruptcy laws as now or hereafter constituted, which shall not have been
dismissed or stayed within sixty (60) days after the filing thereof;
     (i) there shall remain in force, undischarged, unsatisfied and unstayed,
for more than sixty (60) days, whether or not consecutive, any final judgment
against the Borrower or any of its Subsidiaries that, with other outstanding
final judgments, undischarged, against the Borrower or any of its Subsidiaries
exceeds in the aggregate $15,000,000;
     (j) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Lenders required
thereby, or any action at law, suit or in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents shall be commenced by or on
behalf of the Borrower or any of its Subsidiaries party thereto or any of their
respective stockholders, or any court or any

- 74 -



--------------------------------------------------------------------------------



 



other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or issue a judgment, order, decree or ruling to
the effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;
     (k) (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (l) a Change of Control shall occur.
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement and the other Loan Documents and all Reimbursement Obligations
to be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; provided that in the event of any
Event of Default specified in §§12.1(g) or 12.1(h), all such amounts shall
become immediately due and payable automatically and without any requirement of
notice from the Administrative Agent or any Lender.
     12.2. Termination of Commitments. If any one or more of the Events of
Default specified in §12.1(g) or §12.1(h) shall occur, any unused portion of the
credit hereunder shall forthwith terminate and each of the Lenders shall be
relieved of all further obligations to make Loans to the Borrower and the
Fronting Bank shall be relieved of all further obligations to issue, extend,
amend or renew Letters of Credit. If any other Event of Default shall have
occurred and be continuing, the Administrative Agent may and, upon the request
of the Required Lenders, shall, by notice to the Borrower, (i) terminate the
unused portion of the credit hereunder, and upon such notice being given such
unused portion of the credit hereunder shall terminate immediately and each of
the Lenders shall be relieved of all further obligations to make Loans and the
Fronting Bank shall be relieved of all further obligations to issue, extend,
amend or renew Letters of Credit and (ii) require the Borrower to Cash
Collateralize the Maximum Drawing Amount of the outstanding Letters of Credit
and the Unpaid Reimbursement Obligations. No termination of the credit hereunder
shall relieve the Borrower or any of its Subsidiaries of any of the Obligations.
     12.3. Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, each Lender, if owed
any amount with respect to the Loans or the Reimbursement Obligations, may, with
the consent of the Required Lenders but not otherwise, proceed to protect and
enforce its rights by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this

- 75 -



--------------------------------------------------------------------------------



 



Credit Agreement and the other Loan Documents or any instrument pursuant to
which the Obligations to such Lender are evidenced, including as permitted by
applicable law the obtaining of the ex parte appointment of a receiver, and, if
such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right of such
Lender. No remedy herein conferred upon any Lender, the Administrative Agent or
any Fronting Bank or purchaser of any Letter of Credit Participation is intended
to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.
13. THE ADMINISTRATIVE AGENT.
     13.1. Appointment and Authority. Each of the Lenders and the Fronting Bank
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this §13 are solely for the benefit of the
Administrative Agent, the Lenders and the Fronting Bank, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.
     13.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     13.3. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

- 76 -



--------------------------------------------------------------------------------



 



     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in §§ 12.2, 12.3 and 15.12) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Fronting Bank.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in §§ 10 and 11 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     13.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Fronting Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Fronting Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Fronting Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel, independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     13.5. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this §13
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any

- 77 -



--------------------------------------------------------------------------------



 



such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
     13.6. Payments.
     13.6.1. Payments to Administrative Agent. A payment by the Borrower to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender. The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.
     13.6.2. Distribution by Administrative Agent. If in the reasonable opinion
of the Administrative Agent the distribution of any amount received by it in
such capacity hereunder, under any of the other Loan Documents might involve it
in liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction.
To the extent that the Administrative Agent refrains from making any
distribution hereunder, it shall make reasonable efforts to invest any such
funds held by it in appropriate short-term investments for the benefit of the
Lenders. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by the Administrative Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
the Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.
     13.7. Purchasers of Letter of Credit Participations. The Fronting Bank and
the Administrative Agent may deem and treat the purchaser of any Letter of
Credit Participation as the absolute purchaser thereof for all purposes hereof
until it shall have been furnished in writing with a different name by a
subsequent holder, assignee or transferee.
     13.8. Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Administrative Agent and its affiliates from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any reasonable out-of-pocket expenses for
which the Administrative Agent or such affiliate has not been reimbursed by the
Borrower as required by §15.2), and liabilities of every nature and character
arising out of or related to this Credit Agreement or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Administrative Agent’s actions taken hereunder or thereunder, except to the
extent that any of the same shall be directly caused by the Administrative
Agent’s bad faith, willful misconduct or gross negligence.
     13.9. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Fronting Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender and the Fronting Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as

- 78 -



--------------------------------------------------------------------------------



 



it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Credit Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.
     13.10. Resignation of Administrative Agent. The Administrative Agent may
resign at any time by giving forty-five (45) days prior written notice thereof
to the Lenders, the Fronting Bank and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent reasonably acceptable to the Borrower. Such
successor shall be a bank with an office in the United States, or an Affiliate
of any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Fronting Bank, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Fronting Bank under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Fronting
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this §13 and §§ 15.2 and 15.3, shall
continue in effect, in accordance with their respective terms, for the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Fronting Bank and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Fronting Bank and Swing
Line Lender, (b) the retiring Fronting Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Fronting Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make

- 79 -



--------------------------------------------------------------------------------



 



other arrangements satisfactory to the retiring Fronting Bank to effectively
assume the obligations of the retiring Fronting Bank with respect to such
Letters of Credit.
     13.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or other judicial,
administrative or like proceeding or any assignment for the benefit of creditors
relative to the Borrower or any of its Subsidiaries, the Administrative Agent
(irrespective of whether the principal of any Loan, Reimbursement Obligation or
Unpaid Reimbursement Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding, under any such
assignment or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations or
Unpaid Reimbursement Obligations and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Fronting Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Fronting Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Fronting Bank and the Administrative Agent under
§§2.2, 4.6, 5.1, 5.2 and 15.2) allowed in such proceeding or under any such
assignment; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding or under any such
assignment is hereby authorized by each Lender and the Fronting Bank to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Fronting Bank, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under §§2.2, 4.6, 5.1, 5.2 and 15.2.
     Nothing contained herein shall authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the
Fronting Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations owed to such Lender or the rights of any Lender or the
Fronting Bank to authorize the Administrative Agent to vote in respect of the
claim of any Lender or the Fronting Bank in any such proceeding or under any
such assignment.
     13.12. Notification of Defaults and Events of Default. Each Lender hereby
agrees that, upon receiving written notice by the Borrower of the existence of a
Default or an Event of Default, it shall promptly notify the Administrative
Agent thereof. The Administrative Agent hereby agrees that upon receipt of any
notice under this §13.12 it shall promptly notify the other Lenders of the
existence of such Default or Event of Default.

- 80 -



--------------------------------------------------------------------------------



 



     13.13. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Sole Book Manager, the Lead Arranger, the
Syndication Agent or the Co-Documentation Agents identified on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Fronting Bank
hereunder.
14. ASSIGNMENT AND PARTICIPATION.
     14.1. Conditions to Assignment Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of §14.2, (ii) by way of participation in accordance with the
provisions of §14.4, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of §14.6, or (iv) to a SPC in accordance with the
provisions of §14.8 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in §14.4 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Fronting
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Credit Agreement.
     14.2. Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this §14.2, participations in Letter of Credit Participations
and in Swing Line Loans) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
     14.2.1. Minimum Amounts.
     (a) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (b) in any case not described in clause (a) of this subsection, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee

- 81 -



--------------------------------------------------------------------------------



 



Group and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.
     14.2.2. Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this §14.2.2 shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
     14.2.3. Required Consents. No consent shall be required for any assignment
except to the extent required by §14.2.1(b) and, in addition:
     (a) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (i) an Event of Default has
occurred and is continuing at the time of such assignment or (ii) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (b) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Person or an Approved Fund
with respect to such Person;
     (c) the consent of the Fronting Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment; and
     (d) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
     14.2.4. Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee (the “Assignment Fee”) in the
amount of $3,500 for each assignment; provided, however, that the Borrower shall
not be responsible for paying the Assignment Fee, and provided further that the
Administrative Agent may, in its sole discretion, elect to waive such Assignment
Fee in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
     14.2.5. No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     14.2.6. No Assignment to Natural Persons. No such assignment shall be made
to a natural person.
     14.2.7. No Assignment to Defaulting Lenders. No such assignment shall be
made to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary of a Defaulting Lender.

- 82 -



--------------------------------------------------------------------------------



 



     14.2.8. Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §14.3, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party to this Credit Agreement
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Acceptance covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto) but shall continue to be entitled
to the benefits of §§ 5.3.3, 5.7, 5.8 and 15.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with §14.4.
     14.3. Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Letter of Credit Participations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection

- 83 -



--------------------------------------------------------------------------------



 



by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
     14.4. Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in Letter of Credit Participations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent, the
Lenders and the Fronting Bank shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Credit Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
§15.12(a) that affects such Participant. Subject to §14.5, the Borrower agrees
that each Participant shall be entitled to the benefits of §§ 5.3.3, 5.7 and 5.8
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to §14.2. To the extent permitted by law, each Participant
also shall be entitled to the benefits of §15.1 as though it were a Lender,
provided such Participant agrees to be subject to §13.6 as though it were a
Lender.
     14.5. Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under §5.3.3 or §5.7 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Lender shall be
permitted to sell participations with voting rights, provided that the voting
rights of a Participant shall be limited to approval of those matters pursuant
to §15.12(a) that directly affect the Participant. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
§5.3.3 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with §5.3.4 as though it were a Lender.
     14.6. Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     14.7. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be

- 84 -



--------------------------------------------------------------------------------



 



of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     14.8. Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (a “SPC”) of such Granting Lender, identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Revolving Credit Loan that such Granting Lender would otherwise be obligated
to make the Borrower pursuant to §§ 2.1 and 3.4.2, provided that (a) nothing
herein shall constitute a commitment to make any Revolving Credit Loan by any
SPC and (b) if a SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Revolving Credit Loan pursuant to the terms hereof. In the event of
any such grant to a SPC by a Granting Lender, such Granting Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Granting Lender in connection with such Granting Lender’s rights and
obligations under this Credit Agreement. The making of a Revolving Credit Loan
by a SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Revolving Credit Loan were made by the Granting
Lender. Each party hereto hereby agrees that no SPC shall be liable for any
payment under this Credit Agreement for which a Granting Lender would otherwise
be liable. In furtherance of the foregoing, each party hereto hereby agrees
that, prior to the date that is one (1) year and one (1) day after the later of
(i) the payment in full of all outstanding senior indebtedness of any SPC and
(ii) the Final Maturity Date, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States of America or any State thereof. In addition,
notwithstanding anything to the contrary contained in this §14.8, any SPC may
(i) with notice to, but without the prior written consent of, the Borrower or
the Administrative Agent, assign all or a portion of its interests in any
Revolving Credit Loans to its Granting Lender or to any financial institutions
providing liquidity and/or credit facilities to or for the account of such SPC
to fund the Revolving Credit Loans made by such SPC or to support the securities
(if any) issued by such SPC to fund such Revolving Credit Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Revolving Credit Loans (other than financial statements referred to in §§6.3 or
7.3) to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC. In no event shall the
Borrower be obligated to pay to a SPC that has made a Revolving Credit Loan any
greater amount than the Borrower would have been obligated to pay under this
Credit Agreement if the Granting Lender had made such Revolving Credit Loan.
     14.9. Resignation as Fronting Bank or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to §14.2 above, Bank
of America may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign
as Fronting Bank and/or (ii) upon 30 days’ notice to the Borrower, resign as
Swing Line Lender. In the event of any such

- 85 -



--------------------------------------------------------------------------------



 



resignation as Fronting Bank or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor Fronting Bank or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
Fronting Bank or Swing Line Lender, as the case may be. If Bank of America
resigns as Fronting Bank, it shall retain all the rights, powers, privileges and
duties of the Fronting Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Fronting Bank and all
Letter of Credit Participations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in the
Unpaid Reimbursement Obligations pursuant to §4.2). If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to §3.3. Upon the appointment of a
successor Fronting Bank and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Fronting Bank or Swing Line Lender, as the case may be,
and (b) the successor Fronting Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
15. PROVISIONS OF GENERAL APPLICATIONS.
     15.1. Setoff. Regardless of the adequacy of any collateral, if any of the
Obligations are due and payable and have not been paid or any Event of Default
shall have occurred, any deposits or other sums credited by or due from any of
the Lenders to the Borrower and any securities or other property of the Borrower
in the possession of such Lender may be applied to or set off by such Lender
without further notice to the Borrower against the payment of Obligations
whether direct, or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, of the Borrower to such Lender; provided however
that such Lender shall advise the Borrower and the Administrative Agent promptly
after making any set off; provided that failure to give such notice shall not
affect the validity of such setoff, and provided, further, that in the event
that any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of §2.13 and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
ANY AND ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF THE BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED. Each of the Lenders agrees with each other Lender that if any Lender
shall receive from the Borrower, whether by voluntary payment, exercise of the
right of setoff, counterclaim, cross action, enforcement of the claim
constituting the Obligations owed to such Lender by proceedings against the
Borrower at law or in equity or by proof thereof in bankruptcy, reorganization,

- 86 -



--------------------------------------------------------------------------------



 



liquidation, receivership or similar proceedings, or otherwise, and shall retain
and apply such amount to the payment of the Obligations owed to such Lender in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Obligations owed to all of the Lenders, such Lender will
make such disposition and arrangements with the other Lenders with respect to
such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender receiving in respect of
the Obligations owed it, its proportionate payment as contemplated by this
Credit Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.
     15.2. Expenses. The Borrower agrees to pay (a) the reasonable costs of
producing and reproducing this Credit Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein (but in any event not
including any indirect charges such as overhead charges), (b) any taxes
(including any interest and penalties in respect thereto) payable by the
Administrative Agent, any Fronting Bank or any of the Lenders (other than taxes
based upon the Administrative Agent’s, any Fronting Bank’s or any Lender’s net
income) on or with respect to the transactions contemplated by this Credit
Agreement (the Borrower hereby agreeing to indemnify the Administrative Agent,
each Fronting Bank and each Lender with respect thereto), (c) the reasonable
fees, expenses and disbursements of the Administrative Agent’s Special Counsel
incurred in connection with the preparation, syndication, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, any amendments, modifications, approvals, consents or
waivers hereto or hereunder, or the cancellation of any Loan Document upon
payment in full in cash of all of the Obligations or pursuant to any terms of
such Loan Document for providing for such cancellation, (d) the fees, reasonable
out-of-pocket expenses and disbursements of the Administrative Agent and the
Lead Arranger or any of their affiliates incurred by the Administrative Agent,
the Lead Arranger or such affiliate in connection with the preparation,
syndication, administration or interpretation of the Loan Documents and other
instruments mentioned herein (but in any event not including any indirect
charges such as overhead charges), (e) all reasonable out-of-pocket expenses
(including without limitation reasonable attorneys’ fees and costs, which
attorneys may not be employees of any Lender, any Fronting Bank or the
Administrative Agent, such fees and costs being limited to the fees and costs of
one firm of outside legal counsel for the Administrative Agent, one firm of
outside legal counsel for the Lenders and such local counsel for the
Administrative Agent as may be necessary under the circumstances (except that
such limitation on the number of firms shall not apply in the event of a
material conflict of interest), and reasonable consulting, accounting,
appraisal, investment bankruptcy and similar professional fees and charges but
in any event not including any indirect charges such as overhead charges)
incurred by any Lender, any Fronting Bank or the Administrative Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower or any of its Subsidiaries or the
administration thereof after the occurrence of a Default or Event of Default and
(ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to any Lender’s, any Fronting Bank’s or the
Administrative Agent’s relationship with the Borrower or any of its Subsidiaries
and (f) all reasonable fees, expenses and disbursements of any Lender or the
Administrative Agent incurred in connection with UCC searches made on or prior
to the Closing Date and after the occurrence and during the continuance of any
Event of Default (but in

- 87 -



--------------------------------------------------------------------------------



 



any event not including any indirect charges such as overhead charges). The
covenants contained in this §15.2 shall survive payment or satisfaction in full
of all other Obligations.
     15.3. Indemnification. The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, the Lead Arranger and the
Fronting Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of one firm of outside
legal counsel for the Administrative Agent, one firm of outside legal counsel
for the Lenders and such local counsel for the Administrative Agent as may be
necessary under the circumstances, except that such limitation on the number of
firms shall not apply in the event of a material conflict of interest) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Credit Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Fronting Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Substances on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for (i) breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document or (ii) gross negligence
or willful misconduct by such Indemnitee, in each case, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
     15.4. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Fronting Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Credit Agreement or any other Loan
Document or the

- 88 -



--------------------------------------------------------------------------------



 



enforcement of rights hereunder or thereunder, to the extent required for such
purposes, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Fronting Bank or any of their respective Affiliates on a non-confidential
basis from a source other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Fronting Bank on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof (other than Borrower Materials, which shall be
addressed as provided in §7.3), such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall exercise the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the Fronting Bank
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
     15.5. Survival of Covenants, Etc. All covenants, agreements,
representations and warranties made herein, in any of the other Loan Documents
or in any documents or other papers delivered by or on behalf of the Borrower or
any of its Subsidiaries pursuant hereto shall be deemed to have been relied upon
by the Lenders, the Fronting Bank(s) and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans and the
issuance, extension, amendment or renewal of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any Letter
of Credit or any amount due under this Credit Agreement or any of the other Loan
Documents remains outstanding or any Lender has any obligation to make any Loans
or the Fronting Bank has any obligation to issue, extend, amend or renew any
Letter of Credit, and for such further time as may be otherwise expressly
specified in this Credit Agreement.
     15.6. Notices.
     15.6.1. Notices Generally. Except as otherwise expressly provided in this
Credit Agreement (and except as provided in §15.6.2 below), all notices and
other communications made or required to be given pursuant to this Credit
Agreement or any Letter of Credit Applications shall be in writing and shall be
delivered in hand, mailed by United States registered or certified first class
mail, postage prepaid, sent by overnight

- 89 -



--------------------------------------------------------------------------------



 



courier, or sent by telecopy or facsimile and confirmed by delivery via courier
or postal service, addressed as follows:
     (a) if to the Borrower, at 200 Domain Drive, Stratham, New Hampshire 03885,
Attention: Gregory Saltzberg, Vice President and Treasurer, or at such other
address for notice as the Borrower shall last have furnished in writing to the
Person giving the notice, with a copy to (i) General Counsel, The Timberland
Company, 200 Domain Drive, Stratham, New Hampshire and (ii) Pierce Atwood LLP,
One Monument Square, Portland, ME 04101, Attention: Keith Cunningham;
     (b) if to the Administrative Agent, at the address specified on Schedule
15.6, or such other address for notice as the Administrative Agent shall last
have furnished in writing to the Person giving the notice, with a copy to Amy
Kyle, Bingham McCutchen LLP, One Federal Street, Boston, Massachusetts 02110;
     (c) if to any Fronting Bank, at such Fronting Bank’s address set forth on
Schedule 1 hereto, or such other address for notice as such Fronting Bank shall
have last furnished in writing to the Person giving the notice; and
     (d) if to any Lender, at such Lender’s address set forth on Schedule 1
hereto, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice.
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof.
     15.6.2. Electronic Communications. Any notice or other communication to be
made hereunder or under any Letter of Credit Applications, even if otherwise
required to be in writing under other provisions of this Credit Agreement, may
alternatively be made in an electronic record transmitted electronically under
such authentication and other procedures as the parties hereto may from time to
time agree in writing (but not an electronic record), and such electronic
transmission shall be effective at the time set forth in such procedures. Unless
otherwise expressly provided in such procedures, such an electronic record shall
be equivalent to a writing under the other provisions of this Credit Agreement
or any Letter of Credit Applications, and such authentication, if made in
compliance with the procedures so agreed by the parties hereto in writing (but
not an electronic record), shall be equivalent to a signature under the other
provisions of this Credit Agreement or any Letter of Credit Applications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal

- 90 -



--------------------------------------------------------------------------------



 



business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received by any Lender upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
     15.6.3. The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Fronting
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the Fronting Bank or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     15.6.4. Reliance by Administrative Agent, Fronting Bank and Lenders. The
Administrative Agent, the Fronting Bank and the Lenders shall be entitled to
rely and act upon any notices which the Administrative Agent, the Fronting Bank
and/or the Lenders, as applicable, believe in good faith to have been given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the Fronting Bank, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
     15.7. Governing Law. THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW

- 91 -



--------------------------------------------------------------------------------



 



YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW §5-1401, BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §15.6. THE BORROWER HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
     15.8. Headings. The captions in this Credit Agreement are for convenience
of reference only and shall not define or limit the provisions hereof.
     15.9. Counterparts. This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. Delivery by facsimile by any of the
parties hereto of an executed counterpart hereof or of any amendment or waiver
hereto shall be as effective as an original executed counterpart hereof or of
such amendment or waiver and shall be considered a representation that an
original executed counterpart hereof or such amendment or waiver, as the case
may be, will be delivered.
     15.10. Entire Agreement, Etc. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §15.12.
     15.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE WAIVERS
IN THIS §15.11 AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Except as prohibited by law, the Borrower hereby waives any right it may have to
claim or recover in any litigation referred to in this §15.11 any
(a) consequential damages or any damages other than, or in addition to, actual
damages (other than as a result of

- 92 -



--------------------------------------------------------------------------------



 



the Administrative Agent’s, any Fronting Bank’s or any Lender’s bad faith, gross
negligence or willful misconduct) and (b) special, exemplary or punitive
damages.
     15.12. Consents, Amendments, Waivers, Etc. Any consent or approval required
or permitted by this Credit Agreement to be given by the Lenders may be given,
and any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or any of its Subsidiaries of any
terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrower and the
written consent of the Required Lenders. Notwithstanding the foregoing, no
amendment, modification or waiver shall:
     (a) without the written consent of the Borrower and each Lender directly
affected thereby:
     (i) reduce or forgive the principal amount of any Revolving Credit Loans or
Reimbursement Obligations, or reduce the rate of interest on the Revolving
Credit Loans or the amount of the Facility Fee or Letter of Credit Fees, (other
than interest accruing pursuant to §5.9.2 following the effective date of any
waiver by the Required Lenders of the Default or Event of Default relating
thereto);
     (ii) increase the amount of such Lender’s Commitment or extend the
expiration date of such Lender’s Commitment; and
     (iii) postpone or extend the Final Maturity Date or any other regularly
scheduled dates for payments of principal of, or interest on, the Revolving
Credit Loans or Reimbursement Obligations or any Fees or other amounts payable
to such Lender (it being understood that (A) a waiver of the application of the
default rate of interest pursuant to §5.9.2, and (B) any vote to rescind any
acceleration made pursuant to §12.1 of amounts owing with respect to the
Revolving Credit Loans and other Obligations shall require only the approval of
the Required Lenders);
     (b) without the written consent of all of the Lenders, amend or waive (i)
provisions of this §15.12 which require the consent of all of the Lenders or
(ii) the definition of “Required Lenders”;
     (c) without the written consent of the Swing Line Lender, amend or waive
§3, the amount or time of payment of the Swing Line Loans or any other provision
adversely affecting the obligations of the Swing Line Lender with respect to
Swing Line Loans;
     (d) without the written consent of the Administrative Agent, amend or waive
§13, the amount or time of payment of the Administrative Agency Fee payable for
the Administrative Agent’s account or any other provision adversely affecting
the rights or obligations of the Administrative Agent;

- 93 -



--------------------------------------------------------------------------------



 



     (e) without the written consent of the Fronting Bank, amend or waive any
Letter of Credit Fees payable for the Fronting Bank’s account or any provision
adversely affecting the obligations of the Fronting Bank with respect to Letters
of Credit; or
     (f) without the written consent of each Lender, amend §1.3 or the
definition of “Alternative Currency”.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent, any Fronting Bank or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than the Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment, or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
     15.13. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent and the Lead Arranger, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and Lead Arranger each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor the
Lead Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Lead Arranger has
advised or are currently advising the Borrower or any of its Affiliates on other
matters) and neither the Administrative Agent nor the Lead Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Lead Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Lead Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent and the Lead
Arranger have not

- 94 -



--------------------------------------------------------------------------------



 



provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. The Borrower hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the Lead Arranger with respect to any
breach or alleged breach of agency or fiduciary duty.
     15.14. USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.
     15.15. Severability. The provisions of this Credit Agreement are severable
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction. Without limiting the foregoing provisions of this
§15.15, if and to the extent that the enforceability of any provisions in this
Credit Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good faith by the Administrative Agent, the
Fronting Bank or the Swing Line Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
     15.16. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the Fronting Bank or any
Lender, or the Administrative Agent, the Fronting Bank or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Fronting Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise pursuant to an order entered
by a court of competent jurisdiction, then (a) to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred, and (b) each Lender and the Fronting Bank
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the Fronting
Bank under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Credit Agreement.
     15.17. Existing Credit Agreement Amended and Restated. On the Closing Date,
this Credit Agreement shall amend and restate the Existing Credit Agreement in
its entirety but, for

- 95 -



--------------------------------------------------------------------------------



 



the avoidance of doubt, shall not constitute a novation of the parties’ rights
and obligations thereunder. On the Closing Date, the rights and obligations of
the parties hereto evidenced by the Existing Credit Agreement shall be evidenced
by this Credit Agreement and the other Loan Documents, the “Commitments” as
defined in the Existing Credit Agreement shall remain in effect only as set
forth in this Credit Agreement, and the Existing Letters of Credit issued by the
Fronting Bank (as defined in the Existing Credit Agreement) for the account of
the Borrower prior to the Closing Date shall remain issued and outstanding and
shall be deemed to be Letters of Credit under this Credit Agreement, and shall
bear interest and be subject to such other fees set forth in the Credit
Agreement.
[Remainder of Page Intentionally Left Blank]

- 96 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Credit
Agreement as of the date first set forth above.

            THE TIMBERLAND COMPANY
      By:   /s/ Carrie W. Teffner         Name:   Carrie W. Teffner       
Title:   Vice President and Chief Financial Officer     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ J. Casey Cosgrove         Name:   J. Casey Cosgrove       
Title:   Director     

            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ J. Casey Cosgrove         Name:   J. Casey Cosgrove       
Title:   Director     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Devin T. Roccisano         Name:   Devin T. Roccisano       
Title:   Associate     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:   /s/ David M. Crane         Name:   David M. Crane        Title:  
Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Conan Schleicher         Name:   Conan Schleicher        
Title:   Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION
      By:   /s/ Elise M Russo         Name:   Elise M Russo        Title:  
Global Relationship Manager     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY
      By:   /s/ Cliff Hoppe         Name:   Cliff Hoppe        Title:   Second
Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            RBS CITIZENS, N.A.
      By:   /s/ Daniel Bernard         Name:   Daniel Bernard        Title:  
Senior Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



            INTESA SANPAOLO S.p.A. — NEW YORK BRANCH
      By:   /s/ Luca Sacchi         Name:   Luca Sacchi        Title:   Vice
President              By:   /s/ Sergio Maggioni         Name:   Sergio
Maggioni        Title:   FVP Head of Business     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOAN REQUEST
[INSERT DATE]
Bank of America, N.A., as Administrative Agent
2001 Clayton Road, 2nd Floor
CA4-702-02-05
Concord, CA 94520
Attention: Petra G. Rubio
     Re:      Loan Request
Ladies and Gentlemen:
     Reference is hereby made to that certain Third Amended and Restated
Revolving Credit Agreement, dated as of April 26, 2011 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”), by and among THE TIMBERLAND COMPANY, a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A. and the other lending institutions which are
or may become parties thereto from time to time (collectively, the “Lenders”)
and Bank of America, N.A., as administrative agent (the “Agent”). Capitalized
terms used herein without definition and which are defined in the Credit
Agreement shall have the same meanings herein as in the Credit Agreement.
     Pursuant to §2.6 of the Credit Agreement, we hereby request that a
Revolving Credit Loan consisting of [a Base Rate Loan in the principal amount of
$__________1/] [a Eurodollar Rate Loan in the principal amount of $__________2/
with an Interest Period of [fourteen (14) days] [one (1) month] [two (2) months]
[three (3) months] [six (6) months]] be made on __________ __, 20_. We
understand that this request is irrevocable and binding on us and obligates us
to accept the requested Revolving Credit Loan on such date.
     We hereby certify (a) that we will use the proceeds of the requested
Revolving Credit Loan in accordance with the provisions of the Credit Agreement,
(b) that each of the representations and warranties contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement
 

1/   Principal amount of Base Rate Loan requested must be a minimum of $500,000
or an integral multiple of $100,000 in excess thereof.   2/   Principal amount
of Eurodollar Rate Loan requested must be a minimum of $1,000,000 or an integral
multiple of $500,000 in excess thereof.

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Administrative Agent
__________, ____
Page 2
was true as of the date that it was made and is true at and as of the date
hereof (except (i) to the extent of changes either (A) resulting from
transactions contemplated or not prohibited by the Credit Agreement or the other
Loan Documents or (B) changes occurring in the ordinary course of business that
singly or in the aggregate do not constitute a Material Adverse Effect, and
(ii) to the extent that such representations and warranties relate expressly to
an earlier date) and (c) that no Default or Event of Default has occurred and is
continuing or would result from the making of such Revolving Credit Loan.

            Very truly yours,


THE TIMBERLAND COMPANY
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN REQUEST
[INSERT DATE]
Bank of America, N.A., as Administrative Agent
2001 Clayton Road, 2nd Floor
CA4-702-02-05
Concord, CA 94520
Attention: Petra G. Rubio

Re:       Swing Line Loan Request

Ladies and Gentlemen:
     Reference is hereby made to that certain Third Amended and Restated
Revolving Credit Agreement, dated as of April 26, 2011 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”), by and among THE TIMBERLAND COMPANY, a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A. and the other lending institutions which are
or may become parties thereto from time to time (collectively, the “Lenders”)
and Bank of America, N.A., as administrative agent (the “Agent”). Capitalized
terms used herein without definition and which are defined in the Credit
Agreement shall have the same meanings herein as in the Credit Agreement.
     Pursuant to §3.2 of the Credit Agreement, we hereby request that a Swing
Line Loan be made to the Borrower in the principal amount of $__________* on
__________ __, 20__ with a maturity date of _______ __, 20__** at an interest
rate of __%***. We understand that this request is irrevocable and binding on us
and obligates us to accept the requested Swing Line Loan on such date.

            Very truly yours,


THE TIMBERLAND COMPANY
      By:           Name:           Title:        

 

*   Principal amount requested must be in a minimum amount of $500,000 or in
integral multiple of $100,000 in excess thereof.   **   Swing Line Loan Maturity
Date not to be later than the earliest of (i) the date which is ten (10) days
following the requested Drawdown Date of such Swing Line Loan, (ii) the
occurrence of a Default or Event of Default, and (iii) the Final Maturity Date.
  ***   Interest rate not to exceed the sum of the Base Rate in effect on the
date of quotation plus the Applicable Margin with respect to Base Rate Loans.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
COMPLIANCE CERTIFICATE
_______, 20__
Bank of America, N.A., as Administrative Agent
101 North Tryon Street, 15th Floor
NC1-001-15-14
Charlotte, NC 28255
Attention: Kimberly Crane, Agency Management
Ladies and Gentlemen:
     Reference is hereby made to that certain Third Amended and Restated
Revolving Credit Agreement, dated as of April 26, 2011 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”), by and among THE TIMBERLAND COMPANY, a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A. and the other lending institutions which are
or may become parties thereto from time to time (collectively, the “Lenders”)
and Bank of America, N.A., as administrative agent (the “Agent”). Capitalized
terms used herein without definition and which are defined in the Credit
Agreement shall have the same meanings herein as in the Credit Agreement.
     Pursuant to §7.3(c) of the Credit Agreement, the undersigned [Chief
Financial Officer/Chief Accounting Officer/Treasurer] on behalf of the Borrower
hereby certifies to you as follows: (a) the computations attached hereto set
forth in reasonable detail compliance with the covenants contained in §9 of the
Credit Agreement as of the last day of the fiscal [year/quarter] ended
______________, 20__; (b) as of the date of this Compliance Certificate, no
Default or Event of Default has occurred and is continuing; and (c) the
financial statements delivered herewith were prepared in accordance with GAAP
and in the case of unaudited quarterly financial statements, fairly represent
the financial position of the Borrower and its Subsidiaries as of the date
hereof (subject to year end adjustments and addition of footnotes).
     IN WITNESS WHEREOF, the undersigned officer has duly executed this
Compliance Certificate as of the date first written above.

            THE TIMBERLAND COMPANY
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



THE TIMBERLAND COMPANY
COMPLIANCE CERTIFICATE WORKSHEET

              9.1 Fixed Charge Coverage Ratio            (for the Reference
Period ended ________ __, 20__)    
 
                 A. Consolidated EBITDA:    
 
                (i) consolidated earnings (or losses) from the operations of the
Borrower and its Subsidiaries, after all operating expenses and other proper
charges but before payment or provision for any income taxes or interest
expenses: $____________ 
 
                (ii) in each case to the extent deducted in the calculation of
consolidated earnings (or loss) from the operations of the Borrower and its
Subsidiaries and without duplication,  
 
           
 
    (x) depreciation and amortization,    
 
    $____________,      
 
           
 
    (y) expenses, not to exceed $15,000,000 in the aggregate, resulting from the
issuance of Capital Stock, provided that such expenses are and will be non-cash
items:    
 
    $____________,  and     
 
           
 
    (z) non-cash writedowns of goodwill and other intangibles, such writedowns
not to exceed $30,000,000 in the aggregate:    
 
    $____________      
 
           
 
          $____________
 
           
 
  (iii)Sum of Items A(i) and A(ii):   $____________
 
                 B. Consolidated Rental Expense for such period:   $____________
 
                 C. Consolidated Total Interest Expense for such period:  
$____________
 
                 D. Item A(iii) plus Item B:   $____________
 
                 E. Item B plus Item C:   $____________
 
                 F. Ratio of Item D to Item E:              :

____________
 
                 G. Minimum required ratio:   2.25 : 1.00

____________
 
           
 
  Compliance ______ yes/no      

 



--------------------------------------------------------------------------------



 



          9.2 Leverage Ratio    
 
             (for the Reference Period ended ________ __, 20__)    
 
             A. Consolidated Total Funded Debt outstanding on the last day of
such period:   $____________
 
             B. Consolidated EBITDA for such period (as set forth in
Item 9.1(A)(iii) above):   $____________
 
             C. Leverage Ratio (ratio of Item A to Item B):            :

____________
 
             D. Maximum permitted ratio:   2.00 : 1.00

____________
 
        Compliance   ______ yes/no    

-3-



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM ASSIGNMENT AND ACCEPTANCE
     This ASSIGNMENT AND ACCEPTANCE (the “Assignment and Acceptance”) is dated
as of the Effective Date set forth below and is entered into by and between
[ASSIGNOR] (the “Assignor”) and [ASSIGNEE] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, modified, supplemented or restated and
in effect from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
accepts from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees and swing line loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

         
1.
  Assignor:   ____________________
 
       
2.
  Assignee:   ____________________ [and is an Affiliate/Approved Fund of
[identify Lender]]
 
       
3.
  Borrower:   The Timberland Company
 
       
4.
  Administrative Agent:   Bank of America, N.A., as the administrative agent
under the Credit Agreement

 



--------------------------------------------------------------------------------



 



         
5.
  Credit Agreement:   Third Amended and Restated Revolving Credit Agreement
dated as of April 26, 2011 by and among the Borrower, the Lenders parties
thereto and the Administrative Agent.
 
       
6.
  Assigned Interest:    

                      Aggregate Amount of                 Commitment/ Loan  
Amount of   Percentage Assigned of     Facilities   for all   Commitment/Loan  
Commitment/     Assigned   Lenders*   Assigned*   Loan1   CUSIP Number
Revolving Credit
Commitment
   $    $    %    

[7. Trade Date: ______________]2
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   1
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.   2   To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Acceptance are hereby agreed to:

            [ASSIGNOR]
      By:           Name:           Title:           [ASSIGNEE]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Consented to and Accepted:

            BANK OF AMERICA, N.A., as
Administrative Agent
      By           Title:                [Consented to:

THE TIMBERLAND COMPANY
      By           Name:           Title:   ]3      

 

3   To be added as required under §14 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to §7.3 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Acceptance is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 



--------------------------------------------------------------------------------



 



          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York
(excluding the laws applicable to conflicts or choice of law).

2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTE
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Third Amended and Restated Revolving Credit Agreement, dated as of
April 26, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Fronting Bank and Swing Line Lender.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

            THE TIMBERLAND COMPANY
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                               
  Amount of Principal     Outstanding                                 End of
Interest     or Interest Paid     Principal Balance         Date     Type of
Loan Made     Amount of Loan Made     Period     This Date     This Date    
Notation Made By  

 



--------------------------------------------------------------------------------



 



Schedule 1
Lenders and Commitments

                              COMMITMENT   LENDERS   COMMITMENT     PERCENTAGE  
Bank of America, N.A.

  $ 34,000,000       17.00 %
Domestic Lending Office:
2001 Clayton Road
CA4-702-02-05
Concord, CA 94520
Tel: (925) 675-8783
Fax: (888) 969-9267
Attention: Sue Pfohl
               
 
               
Eurodollar Lending Office:
               
Same as above.
               
 
               
Fronting Bank Address:
               
Same as above.
               
 
               
JPMorgan Chase Bank, N.A.

  $ 28,000,000       14.00 %
Domestic Lending Office:
277 Park Ave., 23rd Floor
New York, NY 10172
Attention: Devin Roccisano, Underwriter
               
 
               
Eurodollar Lending Office:
               
Same as above.
               
 
               
Wells Fargo Bank, N.A.

  $ 26,500,000       13.25 %
Domestic Lending Office:
7711 Plantation Rd.
Roanoke, VA 24019
Attention: David Crane, Vice President
               
 
               
Eurodollar Lending Office:
               
Same as above.
               
 
               
U.S. Bank National Association

  $ 26,500,000       13.25 %
Domestic Lending Office:
555 SW Oak Street
Portland, OR 97204
Attention: Conan Schleicher
               
 
               
Eurodollar Lending Office:
               
Same as above.
               

 



--------------------------------------------------------------------------------



 



                              COMMITMENT   LENDERS   COMMITMENT     PERCENTAGE  
HSBC Bank USA, National Association

  $ 26,500,000       13.25 %
Domestic Lending Office:
452 Fifth Avenue
New York, NY 10018
Attention: Elise M. Russo, Vice President
               
 
               
Eurodollar Lending Office:
               
Same as above.
               
 
               
The Northern Trust Company

  $ 25,000,000       12.50 %
Domestic Lending Office:
50 South LaSalle Street
Chicago, IL 60675
Attention: Clifford Hoppe
               
 
               
Eurodollar Lending Office:
               
Same as above.
               
 
               
RBS Citizens, N.A.

  $ 18,500,000       9.25 %
Domestic Lending Office:
28 State Street, 15th Floor
Boston, MA 02109
Attention: Daniel G. Bernard
               
 
               
Eurodollar Lending Office:
               
Same as above.
               
 
               
Intesa Sanpaolo S.p.A. — New York Branch

  $ 15,000,000       7.50 %
Domestic Lending Office:
1 William Street
New York, NY 10004
Attention: Luca Sacchi, Vice President
               
 
               
Eurodollar Lending Office:
               
Same as above.
               
 
               
TOTAL
  $ 200,000,000       100 %

-2-



--------------------------------------------------------------------------------



 



Schedule 1-A
Existing Letters of Credit
1. Letter of Credit No. 1288367 with a current face amount of $250,000.00; and
2. Letter of Credit No. 50087297 with a current face amount of $1,345,000.00.

 



--------------------------------------------------------------------------------



 



Schedule 6.6
Litigation
None.

 



--------------------------------------------------------------------------------



 



Schedule 6.11.4
ERISA Compliance
None.

 



--------------------------------------------------------------------------------



 



Schedule 6.13
Existing Subsidiaries
The following are the subsidiaries of The Timberland Company as of the Closing
Date:

      Name of Subsidiary   Jurisdiction of Incorporation
Beatle Properties Limited
  Gibraltar
Glaudio Belgium BVBA
  Belgium
Glaudio Fashion B.V.
  Netherlands
howies Limited
  England and Wales
IPATH Footwear Inc.
  Delaware
Smartwool LLC
  Colorado
Smartwool Consumer Direct Corporation
  Colorado
The Recreational Footwear Company
  Cayman Islands
The Timberland Company (Asia Pacific) Pte. Ltd.
  Singapore
Timberland Asia LLC
  Delaware
Timberland Aviation, Inc.
  Delaware
Timberland Canada Co.
  Canada
Timberland España, S.L.
  Spain
Timberland Europe B.V.
  Netherlands
Timberland Europe, Inc.
  Delaware
Timberland Europe Services Ltd.
  United Kingdom
Timberland (Gibraltar) Holding Limited
  Gibraltar
Timberland GmbH
  Austria
Timberland Holding Luxembourg S.àr.l.
  Luxembourg
Timberland Hong Kong Limited
  Hong Kong
Timberland HK Trading Limited
  Hong Kong
Timberland IDC Ltd.
  United Kingdom
Timberland International, Inc.
  Delaware
Timberland Italy Srl.
  Italy
Timberland Japan, Inc.
  Japan
Timberland Lifestyle Brand Malaysia Sdn.Bhd.
  Malaysia
Timberland Luxembourg Finance S.àr.l.
  Luxembourg
Timberland Luxembourg Holding Asia S.àr.l.
  Luxembourg
Timberland Luxembourg Holding Europe S.àr.l.
  Luxembourg
Timberland Management Services GmbH
  Switzerland
Timberland Netherlands Holding B.V.
  Netherlands
Timberland Netherlands, Inc.
  Delaware
Timberland Retail, Inc.
  Delaware
Timberland SAS
  France
Timberland Spain S.àr.l.
  Luxembourg
Timberland Switzerland GmbH
  Switzerland
Timberland Switzerland Holding GmbH
  Switzerland
Timberland Taiwan LLC
  Delaware
Timberland Taiwan Limited
  Taiwan
Timberland Trading (Shanghai) Company Limited
  China
Timberland Trading Switzerland GmbH
  Switzerland
Timberland (UK) Ltd.
  United Kingdom
Timberland World Trading GmbH
  Germany

 



--------------------------------------------------------------------------------



 



Schedule 8.2
Existing Liens
Lien on photocopiers leased from IOS Capital, LLC.
Lien on lift truck, battery and charger to Crown Credit Company.
Lien on water filtration system to Port City Capital, LLC.
Liens on photocopiers leased from IKON Financial Services.

 



--------------------------------------------------------------------------------



 



Schedule 15.6
Administrative Agent’s Office
Credit Services (Borrowing Notices):

     
Primary
  Sue Pfohl
 
  2001 Clayton Road
 
  CA4-702-02-25
 
  Concord, CA 94520
 
  Phone: 925-675-8783
 
  Fax: 888-969-9267
 
  Email: sue.pfohl@baml.com

Agency Management (Other Notices as Administrative Agent):

     
Primary
  Steven Gazzillo
 
  Bank of America, N.A.
 
  Agency Management
 
  335 Madison Avenue
 
  NY-503-04-03
 
  New York, NY 10017
 
  Phone: 646-556-0328
 
  Fax: 212-901-7842
 
  Email: steven.gazzillo@baml.com

